
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.37

OFFICE SPACE LEASE

BETWEEN

THE IRVINE COMPANY

AND

DIEDRICH COFFEE, INC.

--------------------------------------------------------------------------------




OFFICE SPACE LEASE


        THIS LEASE is made as of the 1st day of August, 2003, by and between THE
IRVINE COMPANY, hereafter called "Landlord," and DIEDRICH COFFEE, INC., a
Delaware corporation, hereafter called "Tenant."


ARTICLE I. BASIC LEASE PROVISIONS


        Each reference in this Lease to the "Basic Lease Provisions" shall mean
and refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

1.Tenant's Trade Name: N/A

2.Premises: Suite No, 200 (the Premises are more particularly described in
Section 2.1).


Address of Building: 28 Executive Park, Irvine, CA 92614

Project Description: Executive Park

3.Use of Premises: General office and for no other use.

4.Commencement Date: See Section 3.1

5.Lease Term: Eighty-four (84) months, plus such additional days as may be
required to cause the Lease to terminate on the final day of a calendar month.

6.Basic Rent: Twenty-Five Thousand Nine Hundred One Dollars ($25,901.00) per
month.

Rental Adjustments:

Commencing twelve (12) months following the Commencement Date, the Basic Rent
shall be Twenty-Six Thousand Nine Hundred Fifty-Nine Dollars ($26,959.00) per
month.

Commencing twenty-four (24) months following the Commencement Date, the Basic
Rent shall be Twenty-Eight Thousand Sixteen Dollars ($28,016.00) per month.

Commencing thirty-six (36) months following the Commencement Date, the Basic
Rent shall be Twenty-Nine Thousand Two Hundred Forty-Nine Dollars ($29,249.00)
per month.

Commencing forty-eight (48) months following the Commencement Date, the Basic
Rent shall be Thirty Thousand Four Hundred Eighty-Three Dollars ($30,483.00) per
month.

Commencing Sixty (60) months following the Commencement Date, the Basic Rent
shall be Thirty-One Thousand Seven Hundred Sixteen Dollars ($31,716.00) per
month.

Commencing seventy-two (72) months following the Commencement Date, the Basic
Rent shall be Thirty-Two Thousand Nine Hundred Forty-Nine Dollars ($32,949.00)
per month.

7.Property Tax Base: The Property Taxes per rentable square foot incurred by
Landlord and attributable to the twelve month period ending June 30, 2004 (the
"Base Year").

Building Cost Base: The Building Costs per rentable square foot incurred by
Landlord and attributable to the Base Year.

Expense Recovery Period: Every twelve month period during the Term (or portion
thereof during the first and last Lease years) ending June 30.

8.Floor Area of Premises: approximately 17,620 rentable square feet

9.Security Deposit: $36,244.00

1

--------------------------------------------------------------------------------

10.Broker(s): CB Richard Ellis, Inc.

11.Plan Approval Date: N/A

12.Parking: Fourteen (14) reserved and fifty (50) unreserved vehicle parking
spaces.

13.Address for Payments and Notices:


LANDLORD   TENANT
The Irvine Company
20 Executive Park, Suite 140
Irvine, CA 92614
Attn: Property Manager
 
Diedrich Coffee, Inc.
28 Executive Park, Suite 200
Irvine, CA 92614
with a copy of notices to:
 
 
THE IRVINE COMPANY
P. O. Box 6370
Newport Beach, CA 92658-6370
Attn: Vice President, Operations—Office Properties
 
 

2

--------------------------------------------------------------------------------


ARTICLE II. PREMISES


        SECTION 2.1.    LEASED PREMISES.    Landlord leases to Tenant and Tenant
rents from Landlord the premises shown in Exhibit A (the "Premises"), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
and known by the suite number identified in Item 2 of the Basic Lease
Provisions. The Premises are located in the building identified in Item 2 of the
Basic Lease Provisions (the "Building"), which is a portion of the project
described in Item 2 (the "Project").

        SECTION 2.2.    ACCEPTANCE OF PREMISES.    Landlord represents and
warrants that it has not received any written notice of, and has no knowledge
of, the violation of any laws, codes or regulations applicable to the Premises
from any city, county, state or governmental agency. Landlord further represents
and warrants that all plumbing, mechanical, HVAC, electrical and fire/life
safety systems serving the Premises shall be in good working order as of the
Commencement Date of the Lease. Tenant acknowledges that neither Landlord nor
any representative of Landlord has made any representation or warranty with
respect to the Premises or the Building or the suitability or fitness of either
for any purpose, except as set forth in this Lease. The taking of possession or
use of the Premises by Tenant for any purpose other than construction shall
conclusively establish that the Premises and the Building were in satisfactory
condition and in conformity with the provisions of this Lease in all respects,
except for those matters which Tenant shall have brought to Landlord's attention
on a written punch list. The list shall be limited to any items required to be
accomplished by Landlord under the Work Letter (if any) attached as Exhibit X,
and shall be delivered to Landlord within thirty (30) days after the term
("Term") of this Lease commences as provided in Article III below. If there is
no Work Letter, or if no items are required of Landlord under the Work Letter,
by taking possession of the Premises Tenant accepts the improvements in their
existing condition, and waives any right or claim against Landlord arising out
of the condition of the Premises. Nothing contained in this Section shall affect
the commencement of the Term or the obligation of Tenant to pay rent unless the
Premises are not substantially complete. Landlord shall diligently complete all
punch list items of which it is notified as provided above.

        SECTION 2.3.    BUILDING NAME, ADDRESS AND DEPICTION.    Tenant shall
not utilize any name selected by Landlord from time to time for the Building
and/or the Project as any part of Tenant's corporate or trade name. Landlord
shall have the right to change the name, number or designation of the Building
or Project without liability to Tenant. Tenant shall not use any picture of the
Building in its advertising, stationery or in any other manner.


ARTICLE III. TERM


        SECTION 3.1.    GENERAL.    The Term shall be for the period shown in
Item 5 of the Basic Lease Provisions. The Term shall commence ("Commencement
Date") sixty (60) days following the Delivery Date (as defined in Section 3.2)
and shall end upon the expiration of the period set forth in Item 5 of the Basic
Lease Provisions ("Expiration Date").

        SECTION 3.2.    EARLY OCCUPANCY.    Following the full execution of this
Lease, payment of all deposits due hereunder and delivery of proper evidence of
insurance pursuant to Exhibit D hereof, Tenant shall be permitted to enter the
Premises at any time on or after the date (the "Delivery Date") that the tenant
improvements described in the Work Letter attached as Exhibit X have been
substantially completed and a Certificate of Occupancy issued, if applicable, in
order that it may install its furniture, telephone systems and data cabling
equipment and commence its normal business operations therein. Tenant's access
to the Premises prior to the Commencement Date shall be subject to all of the
terms and obligations of this Lease, including the indemnity provisions herein,
except that Tenant shall not be required to pay Basic Rent during that period.

3

--------------------------------------------------------------------------------


        SECTION 3.3.    RIGHT TO EXTEND THIS LEASE.    Provided that Tenant is
not in default under any provision of this Lease at the time of exercise of the
extension right granted herein, and provided further that Tenant is occupying
the entire Premises and has not assigned or sublet any of its interest in this
Lease, Tenant may extend the Term of this Lease for one (1) period of sixty
(60) months. Tenant shall exercise its right to extend the Term by and only by
delivering to Landlord, not less than nine (9) months or more than twelve
(12) months prior to the expiration date of the Term, Tenant's written notice of
its commitment to extend (the "Exercise Notice"). Should Tenant fall timely to
deliver the Exercise Notice, then this extension right shall thereupon lapse and
be of no further force or effect. The Basic Rent payable under the Lease during
the extension of the Term shall be at the prevailing market rental rate
(including periodic adjustments) for comparable and similarly improved space
within the Project as of the commencement of the extension period, as determined
by Landlord based on a reasonable extrapolation of its then-current leasing
rates. Promptly following receipt of the Exercise Notice, Landlord shall notify
Tenant in writing of the rental rate for the extension period. Within ten
(10) days following delivery of Landlord's notice, Tenant may, by written notice
to Landlord, elect to rescind the Exercise Notice, in which event this
Section 3.3 shall be null and void. Should Tenant fail timely to rescind the
Exercise Notice, the Exercise Notice shall be irrevocable and binding; in such
event, Landlord shall prepare an appropriate amendment to the Lease
memorializing the extension of the Term in accordance with the foregoing, and
Tenant shall duly execute and return same to Landlord within fifteen
(15) business days. Should Tenant fail timely to execute and deliver the
amendment, then Landlord may, at its sole written election, either specifically
enforce the Exercise Notice or extinguish Tenant's right to extend the Term.
Should Landlord elect the latter, then this Lease shall terminate upon the
scheduled date of expiration and Tenant's rights under this paragraph shall be
of no further force or effect. Any attempt to assign or transfer any right or
interest created by this paragraph shall be void from its inception. Tenant
shall have no other right to extend the Term beyond the single sixty (60) month
extension created by this paragraph. Unless agreed to in a writing signed by
Landlord and Tenant, any extension of the Term, whether created by an amendment
to this Lease or by a holdover of the Premises by Tenant, or otherwise, shall be
deemed a part of, and not in addition to, any duly exercised extension period
permitted by this paragraph. Time is specifically made of the essence of this
paragraph.


ARTICLE IV. RENT AND OPERATING EXPENSES


        SECTION 4.1.    BASIC RENT.    From and after the Commencement Date,
Tenant shall pay to Landlord without deduction or offset a Basic Rent for the
Premises in the total amount shown in Item 6 of the Basic Lease Provisions. Any
rental adjustment shown in Item 6 shall be deemed to occur on the specified
monthly anniversary of the Commencement Date, whether or not that date occurs at
the end of a calendar month. The rent shall be due and payable in advance
commencing on the Commencement Date and continuing thereafter on the first day
of each successive calendar month of the Term, as prorated for any partial
month. No demand, notice or invoice shall be required. An installment of rent,
in the amount of one (1) full month's Basic Rent at the initial rate specified
in Item 6 of the Basic Lease Provisions shall be delivered to Landlord
concurrently with Tenant's execution of this Lease and shall be applied against
the Basic Rent first due hereunder; the next installment of Basic Rent shall be
due on the first day of the second calendar month of the Term, which installment
shall, if applicable, be appropriately prorated to reflect the amount prepaid
for that calendar month.

        SECTION 4.2.    OPERATING EXPENSE INCREASE.    

        (a)   Commencing twelve (12) months following the Commencement Date,
Tenant shall compensate Landlord, as additional rent, for Tenant's proportionate
shares of increases in "Building Costs" and "Property Taxes," as those terms are
defined below, incurred by Landlord in the operation of the Building and
Project. Property Taxes and Building Costs are mutually exclusive and may be
billed

4

--------------------------------------------------------------------------------


separately or in combination as determined by Landlord. Tenant's proportionate
share of Property Taxes shall equal the product of the rentable floor area of
the Premises multiplied by the difference of (i) Property Taxes per rentable
square foot less (ii) the Property Tax Base set forth in Item 7 of the Basic
Lease Provisions. Tenant's proportionate share of Building Costs shall equal the
product of the rentable floor area of the Premises multiplied by the difference
of (i) Building Costs per rentable square foot less (ii) the Building Cost Base
set forth in Item 7 of the Basic Lease Provisions. Tenant acknowledges
Landlord's rights to make changes or additions to the Building and/or Project
from time to time pursuant to Section 6.5 below, in which event the total
rentable square footage within the Building and/or Project may be adjusted. For
convenience of reference, Property Taxes and Building Costs may sometimes be
collectively referred to as "Operating Expenses."

        (b)   Commencing prior to the start of the first full "Expense Recovery
Period" of the Lease (as defined in Item 7 of the Basic Lease Provisions), and
prior to the start of each full or partial Expense Recovery Period thereafter,
Landlord shall give Tenant a written estimate of the amount of Tenant's
proportionate shares of Building Costs and Property Taxes for the Expense
Recovery Period or portion thereof. Commencing twelve (12) months following the
Commencement Date, Tenant shall pay the estimated amounts to Landlord in equal
monthly installments, in advance, with Basic Rent. If Landlord has not furnished
its written estimate for any Expense Recovery Period by the time set forth
above, Tenant shall continue to pay cost reimbursements at the rates established
for the prior Expense Recovery Period, if any; provided that when the new
estimate is delivered to Tenant, Tenant shall, at the next monthly payment date,
pay any accrued cost reimbursements based upon the new estimate. Landlord may
from time to time change the Expense Recovery Period to reflect a calendar year
or a new fiscal year of Landlord, as applicable, in which event Tenant's share
of Operating Expenses shall be equitably prorated for any partial year.

        (c)   Within one hundred twenty (120) days after the end of each Expense
Recovery Period, Landlord shall furnish to Tenant a statement setting forth the
actual or prorated Property Taxes and Building Costs attributable to that
period, and the parties shall within thirty (30) days thereafter make any
payment or allowance necessary to adjust Tenant's estimated payments, if any, to
Tenant's actual proportionate shares as shown by the annual statement. If Tenant
has not made estimated payments during the Expense Recovery Period, any amount
owing by Tenant pursuant to subsection (a) above shall be paid to Landlord in
accordance with Article XVI. If actual Property Taxes or Building Costs
allocable to Tenant during any Expense Recovery Period are less than the
Property Tax Base or the Building Cost Base, respectively, Landlord shall not be
required to pay that differential to Tenant, although Landlord shall refund any
applicable estimated payments collected from Tenant. Should Tenant fail to
object in writing to Landlord's determination of actual Operating Expenses
within one hundred twenty (120) days following delivery of Landlord's expense
statement, Landlord's determination of actual Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on Tenant,
subject to Tenant's audit rights as set forth below.

        (d)   Even though the Lease has terminated and the Tenant has vacated
the Premises, when the final determination is made of Tenant's share of Property
Taxes and Building Costs for the Expense Recovery Period in which the Lease
terminates. Tenant shall upon notice pay the entire increase due over the
estimated expenses paid; conversely, any overpayment made in the event expenses
decrease shall be rebated by Landlord to Tenant. However, in lieu thereof,
Landlord may deliver a reasonable estimate of the anticipated reconciliation
amount to Tenant prior to the expiration of the Term, in which event the
appropriate party shall fund that amount by the termination date.

        (e)   If, at any time during any Expense Recovery Period, any one or
more of the Operating Expenses are increased to a rate(s) or amount(s) in excess
of the rate(s) or amount(s) used in calculating the estimated expenses for the
year, then Tenant's estimated share of Property Taxes or Building Costs, as
applicable, shall be increased for the month in which the increase becomes
effective and for all succeeding months by an amount equal to Tenant's
proportionate share of the increase.

5

--------------------------------------------------------------------------------


Landlord shall give Tenant written notice of the amount or estimated amount of
the increase, the month in which the increase will become effective, Tenant's
monthly share thereof and the months for which the payments are due. Tenant
shall pay the increase to Landlord as a part of Tenant's monthly payments of
estimated expenses as provided in paragraph (b) above, commencing with the month
in which effective.

        (f)    The term "Building Costs" shall include all expenses of operation
and maintenance of the Building and the Project, together with all appurtenant
Common Areas (as defined in Section 6.2), and shall include the following
charges by way of illustration but not limitation: water and sewer charges;
insurance premiums or reasonable premium equivalents should Landlord elect to
self- insure any risk or deductible that Landlord is authorized to insure
hereunder; license, permit, and inspection fees; heat; light; power; janitorial
services; access control/security costs, inclusive of the reasonable cost of
improvements made to enhance access control systems and procedures; repairs; air
conditioning; supplies; materials; equipment; tools; tenant services; programs
instituted to comply with transportation management requirements; amortization
of capital investments reasonably intended to produce a reduction in operating
charges or energy conservation; amortization of capital investments necessary to
bring the Building into compliance with applicable laws and building codes;
labor; reasonably allocated wages and salaries, fringe benefits, and payroll
taxes for administrative and other personnel directly applicable to the Building
and/or Project, including both Landlord's personnel and outside personnel; any
expense incurred pursuant to Sections 6.1, 6.2, 6.4, 7.2, and 10.2 and Exhibits
B and C below; and a reasonable overhead/management fee consistent with that
charged by landlords of comparable office projects in the area. It is understood
that Building Costs shall include competitive charges for direct services
provided by any subsidiary or division of Landlord. In no event shall access
control/security cost, insurance costs, or utility charges allocable to Tenant
on a per square foot basis during any Expense Recovery Period be less than the
corresponding amount for such component in the Building Cost Base. The term
"Property Taxes" as used herein shall include the following: (i) all real estate
taxes or personal property taxes, as such property taxes may be reassessed from
time to time; and (ii) other taxes, charges and assessments which are levied
with respect to this Lease or to the Building and/or the Project, and any
improvements, fixtures and equipment and other property of Landlord located in
the Building and/or the Project, except that general net income and franchise
taxes imposed against Landlord shall be excluded; and (iii) any tax, surcharge
or assessment which shall be levied in addition to or in lieu of real estate or
personal property taxes, other than taxes covered by Article VIII; and
(iv) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings. A copy of Landlord's unaudited
statement of expenses shall be made available to Tenant upon request. The
Building Costs, inclusive of those for the Base Year, shall be extrapolated by
Landlord to reflect at least ninety-five percent (95%) occupancy of the rentable
area of the Building.

        (g)   Notwithstanding the foregoing, Operating Expenses shall exclude
the following:

          (i)  Any ground lease rental;

         (ii)  Costs incurred by Landlord with respect to goods and services
other than parking (including utilities sold and supplied to tenants and
occupants of the Building) to the extent that Landlord is entitled to
reimbursement for such costs other than through the Operating Expense
pass-through provisions of such tenants' lease;

        (iii)  Costs incurred by Landlord for repairs, replacements and/or
restoration to or of the Building to the extent that Landlord is reimbursed by
insurance or condemnation proceeds or by tenants (other than through Operating
Expense pass-throughs), warrantors or other third persons;

        (iv)  Costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for other tenants
in the Building or incurred in

6

--------------------------------------------------------------------------------




renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Building;

         (v)  Costs arising from Landlord's charitable or political
contributions;

        (vi)  Attorneys' fees and other costs and expenses incurred in
connection with negotiations or disputes with present or prospective tenants or
other occupants of the Building, except those attorneys' fees and other costs
and expenses incurred in connection with negotiations, disputes or claims
relating to items of Operating Expenses, enforcement of rules and regulations of
the Building and such other matters relating to the maintenance of standards
required of Landlord under this Lease;

       (vii)  Capital expenditures as determined in accordance with generally
accepted accounting principles, consistently applied; provided, however, that
the following costs (amortized with interest at a reasonable rate on the
unamortized balance) of the following capital improvements shall be included in
the definition of Operating Expenses: (i) capital improvements made to comply
with any law or governmental regulation enacted after the date of this Lease;
and (ii) any other capital improvements which reduce Operating Expenses, but
limited to the amount of Operating Expenses reasonably anticipated to be reduced
thereby;

      (viii)  Brokers commissions, finders' fees, attorneys' fees, entertainment
and travel expenses and other costs incurred by Landlord in leasing or
attempting to lease space in the Building;

        (ix)  Expenses in connection with services or other benefits which are
not offered to Tenant or for which Tenant is charged for directly but which are
provided to another tenant or occupant of the Building;

         (x)  Costs, fines or penalties incurred by Landlord due to the
violation by Landlord of (i) any governmental rule or regulation (provided that
costs of complying with such governmental requirements may be included unless
otherwise provided herein) or (ii) the terms and conditions of any lease of
space in the Building;

        (xi)  Overhead and profit increments paid to subsidiaries or affiliates
of Landlord for services provided to the Building to the extent the same exceeds
the costs that would generally be charged for such services if rendered on a
competitive basis (based upon a standard of similar office buildings in the
general market area of the Premises) by unaffiliated third parties capable of
providing such service;

       (xii)  Interest on debt or amortization on any mortgage or mortgages
encumbering the Building;

      (xiii)  Landlord's general corporate overhead, except as it relates to the
specific management of the Building;

      (xiv)  Costs of installing the initial landscaping and the initial
sculpture, paintings and objects of art for the Building and Project; and

       (xv)  Advertising and promotional expenditures.

        (h)   Provided Tenant is not then in default hereunder, Tenant shall
have the right to cause a certified public accountant, engaged on a
non-contingency fee basis, to audit Operating Expenses by inspecting Landlord's
general ledger of expenses not more than once during any Expense Recovery
Period. However, to the extent that insurance premiums or any other component of
Operating Expenses is determined by Landlord on the basis of an internal
allocation of costs utilizing information Landlord in good faith deems
proprietary, such expense component shall not be subject to audit so long as it
does not exceed the amount per square foot typically imposed by landlords of
other first class office projects in Orange County, California. Tenant shall
give notice to Landlord of Tenant's intent to

7

--------------------------------------------------------------------------------

audit within one hundred twenty (120) days after Tenant's receipt of Landlord's
expense statement which sets forth Landlord's actual Operating Expenses. Such
audit shall be conducted at a mutually agreeable time during normal business
hours at the office of Landlord or its management agent where such accounts are
maintained. If Tenant's audit determines that actual Operating Expenses have
been overstated by more than five percent (5%), then subject to Landlord's right
to review and/or contest the audit results, Landlord shall reimburse Tenant for
the reasonable out-of-pocket costs of such audit. Tenant's rent shall be
appropriately adjusted to reflect any overstatement in Operating Expenses. In
addition, if any component of Operating Expenses is determined to be either
inappropriate or excessive during an Expense Recovery Period, and if the
Building Cost Base or Property Tax Base also included such component, then the
appropriate Base shall concurrently be adjusted if and to the extent
appropriate. In the event of a dispute between Landlord and Tenant regarding
such audit, either party may elect to submit the matter for binding arbitration
pursuant to Section 14.7(b) below. All of the information obtained by Tenant
and/or its auditor in connection with such audit, as well as any compromise,
settlement, or adjustment reached between Landlord and Tenant as a result
thereof, shall be held in strict confidence and, except as may be required
pursuant to litigation, shall not be disclosed to any third party, directly or
indirectly, by Tenant or its auditor or any of their officers, agents or
employees. Landlord may require Tenant's auditor to execute a separate
confidentiality agreement affirming the foregoing as a condition precedent to
any audit. In the event of a violation of this confidentiality covenant in
connection with any audit, then in addition to any other legal or equitable
remedy available to Landlord, Tenant shall forfeit its right to any
reconciliation or cost reimbursement payment from Landlord due to said audit
(and any such payment theretofore made by Landlord shall be promptly returned by
Tenant), and Tenant shall have no further audit rights under this Lease.
Notwithstanding the foregoing, Tenant shall have no right of audit with respect
to any Expense Recovery Period unless the total Operating Expenses per square
foot for such Expense Recovery Period, as set forth in Landlord's annual expense
reconciliation, exceed the total Operating Expenses per square foot during the
Base Year, as increased by the percentage change in the United States Department
of Labor, Bureau of Labor Statistics, Consumer Price Index for all Urban
Consumers, Los Angeles—Riverside—Orange County Area Average, all items
(1982-84 = 100) (the "Index"), which change in the index shall be measured by
comparing the index published for January of the Base Year with the index
published for January of the applicable Expense Recovery Period.

        SECTION 4.3.    SECURITY DEPOSIT.    Concurrently with Tenant's delivery
of this Lease, Tenant shall deposit with Landlord the sum, if any, stated in
Item 9 of the Basic Lease Provisions (the "Security Deposit"), to be held by
Landlord as security for the full and faithful performance of Tenant's
obligations under this Lease to pay any rent as and when due, including without
limitation such additional rent as may be owing under any provision hereof, and
to maintain the Premises as required by Sections 7.1 and 15.3 or any other
provision of this Lease. Upon any breach of those obligations by Tenant,
Landlord may apply all or part of the Security Deposit as full or partial
compensation. If any portion of the Security Deposit is so applied, Tenant shall
within five (5) days after written demand by Landlord deposit cash with Landlord
in an amount sufficient to restore the Security Deposit to its original amount.
Landlord shall not be required to keep this Security Deposit separate from its
general funds, and Tenant shall not be entitled to interest on the Security
Deposit. In no event may Tenant utilize all or any portion of the Security
Deposit as a payment toward any rental sum due under this Lease. If Tenant fully
performs its obligations under this Lease, the Security Deposit or any balance
thereof shall be returned to Tenant or, at Landlord's option, to the last
assignee of Tenant's interest in this Lease within thirty (30) days following
the termination of the Lease and Tenant's vacation of the Premises.

8

--------------------------------------------------------------------------------




ARTICLE V. USES


        SECTION 5.1.    USE.    Tenant shall use the Premises only for the
purposes stated in Item 3 of the Basic Lease Provisions. The parties agree that
any contrary use shall be deemed to cause material and irreparable harm to
Landlord and shall entitle Landlord to injunctive relief in addition to any
other available remedy. The uses prohibited under this Lease shall include,
without limitation, use of the Premises or a portion thereof for (i) offices of
any agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools, temporary employment agencies or other training
facilities which are not ancillary to corporate, executive or professional
office use; (v) retail or restaurant uses; or (vi) communications firms such as
radio and/or television stations. Tenant shall not do or permit anything to be
done in or about the Premises which will in any way interfere with the rights or
quiet enjoyment of other occupants of the Building or the Project, or use or
allow the Premises to be used for any unlawful purpose, nor shall Tenant permit
any nuisance or commit any waste in the Premises or the Project. Tenant shall
not do or permit to be done anything which will invalidate or increase the cost
of any insurance policy(ies) covering the Building, the Project and/or their
contents, and shall comply with all applicable insurance underwriters rules.
Tenant shall comply at its expense with all present and future laws, ordinances
and requirements of all governmental authorities that pertain to Tenant or its
use of the Premises, including without limitation all federal and state
occupational health and safety and handicap access requirements, whether or not
Tenant's compliance will necessitate expenditures or interfere with its use and
enjoyment of the Premises. Tenant shall not generate, handle, store or dispose
of hazardous or toxic materials (as such materials may be identified in any
federal, state or local law or regulation) in the Premises or Project without
the prior written consent of Landlord; provided that the foregoing shall not be
deemed to proscribe the use by Tenant of customary office supplies in normal
quantities so long as such use comports with all applicable laws. Tenant agrees
that it shall promptly complete and deliver to Landlord any disclosure form
regarding hazardous or toxic materials that may be required by any governmental
agency. Tenant shall also, from time to time upon request by Landlord, execute
such affidavits concerning Tenant's best knowledge and belief regarding the
presence of hazardous or toxic materials in the Premises. Landlord shall have
the right at any time to perform an assessment of the environmental condition of
the Premises and of Tenant's compliance with this Section. As part of any such
assessment, Landlord shall have the right, upon reasonable prior notice to
Tenant, to enter and inspect the Premises and to perform tests, provided those
tests are performed in a manner that minimizes disruption to Tenant. Tenant will
cooperate with Landlord in connection with any assessment by, among other
things, promptly responding to inquiries and providing relevant documentation
and records. The reasonable cost of the assessment/testing shall be reimbursed
by Tenant to Landlord if such assessment/testing determines that Tenant failed
to comply with the requirements of this Section. In all events Tenant shall
indemnify Landlord in the manner elsewhere provided in this Lease from any
release of hazardous or toxic materials caused by Tenant, its agents, employees,
contractors, subtenants or licensees. The foregoing covenants shall survive the
expiration or earlier termination of this Lease.

        SECTION 5.2.    SIGNS.    Landlord shall affix and maintain a sign
(restricted solely to Tenant's name as set forth herein or such other name as
Landlord may consent to in writing) adjacent to the entry door of the Premises,
together with a directory strip listing Tenant's name as set forth herein in the
lobby directory of the Building. Any subsequent changes to that initial signage
shall be at Tenant's sole expense. All signage shall conform to the criteria for
signs established by Landlord and shall be ordered through Landlord. Except as
provided in Section 5.3, Tenant shall not place or allow to be placed any other
sign, decoration or advertising matter of any kind that is visible from the
exterior of the Premises. Any violating sign or decoration may be immediately
removed by Landlord at Tenant's expense without notice and without the removal
constituting a breach of this Lease or entitling Tenant to claim damages.

9

--------------------------------------------------------------------------------


        SECTION 5.3.    EXTERIOR SIGNAGE.    Tenant shall have the right to
install an exterior sign at the top of the Building and facing Main Street,
which signage shall consist only of the name "Diedrich Coffee" or "Gloria Jean's
Coffee". The type and design of such signage shall be subject to the prior
written approval of Landlord and the City of Irvine, and shall be consistent
with Landlord's signage criteria for the Project. Fabrication, Installation,
insurance, and maintenance of such signage shall be at Tenant's sole cost and
expense. Tenant understands and agrees that it shall use Landlord's designated
contractor for installing the exterior signage. Should Tenant fail to have the
exterior signage installed within six (6) months of the Commencement Date, then
Tenant's right to install same thereafter shall be deemed null and void. Except
for the foregoing, no sign, advertisement or notice visible from the exterior of
the Premises shall be inscribed, painted or affixed by Tenant on any part of the
Premises without the prior consent of Landlord. Tenant's signage right shall
belong solely to the initial Tenant named herein, and may not be transferred or
assigned (except in connection with an assignment of this Lease to a Tenant
Affiliate as defined below) without Landlord's prior written consent which may
be withheld by Landlord in Landlord's sole discretion. In the event Tenant,
exclusive of any subtenant(s), fails to occupy the entire Premises, then Tenant
shall, within thirty (30) days following notice from Landlord, remove the
exterior signage at Tenant's expense. Tenant shall also remove such signage
promptly following the expiration or earlier termination of the Lease. Any such
removal shall be at Tenant's sole expense, and Tenant shall bear the cost of any
resulting repairs to the Building that are reasonably necessary due to the
removal.


ARTICLE VI. LANDLORD SERVICES


        SECTION 6.1.    UTILITIES AND SERVICES.    Landlord shall furnish to the
Premises the utilities and services described in Exhibit B, subject to the
conditions and payment obligations and standards set forth in this Lease.
Landlord shall not be liable for any failure to furnish any services or
utilities when the failure is the result of any accident or other cause beyond
Landlord's reasonable control, nor shall Landlord be liable for damages
resulting from power surges or any breakdown in telecommunications facilities or
services. Landlord's temporary inability to furnish any services or utilities
shall not entitle Tenant to any damages, relieve Tenant of the obligation to pay
rent or constitute a constructive or other eviction of Tenant, except that
Landlord shall diligently attempt to restore the service or utility promptly.
Notwithstanding the foregoing, in the event Tenant is unable to use the Premises
for more than five (5) consecutive business days due to any interruption to
Landlord's services or any repair or construction work performed by Landlord,
then all of Tenant's rental obligations shall abate from and after the sixth
(6th) business day for so long as Tenant is unable to use the Premises. Tenant
shall comply with all rules and regulations which Landlord may reasonably
establish for the provision of services and utilities, and shall cooperate with
all reasonable conservation practices established by Landlord. Landlord shall at
all reasonable times have free access to all electrical and mechanical
installations of Landlord.

        SECTION 6.2.    OPERATION AND MAINTENANCE OF COMMON AREAS.    During the
Term, Landlord shall operate all Common Areas within the Building and the
Project. The term "Common Areas" shall mean all areas within the Building and
other buildings in the Project which are not held for exclusive use by persons
entitled to occupy space, and all other appurtenant areas and improvements
provided by Landlord for the common use of Landlord and tenants and their
respective employees and invitees, including without limitation parking areas
and structures, driveways, sidewalks, landscaped and planted areas, hallways and
interior stairwells not located within the premises of any tenant, common
entrances and lobbies, elevators, and restrooms not located within the premises
of any tenant.

        SECTION 6.3.    USE OF COMMON AREAS.    The occupancy by Tenant of the
Premises shall include the use of the Common Areas in common with Landlord and
with all others for whose convenience and use the Common Areas may be provided
by Landlord, subject, however, to

10

--------------------------------------------------------------------------------


compliance with all rules and regulations as are prescribed from time to time by
Landlord. Landlord shall at all times during the Term have exclusive control of
the Common Areas, and may restrain or permit any use or occupancy, except as
otherwise provided in this Lease or in Landlord's rules and regulations. Tenant
shall keep the Common Areas clear of any obstruction or unauthorized use related
to Tenant's operations. Landlord may temporarily close any portion of the Common
Areas for repairs, remodeling and/or alterations, to prevent a public dedication
or the accrual of prescriptive rights, or for any other reasonable purpose.

        SECTION 6.4.    PARKING.    Parking shall be provided in accordance with
the provisions set forth in Exhibit C to this Lease.

        SECTION 6.5.    CHANGES AND ADDITIONS BY LANDLORD.    Landlord reserves
the right to make alterations or additions to the Building or the Project, or to
the attendant fixtures, equipment and Common Areas. No change shall entitle
Tenant to any abatement of rent or other claim against Landlord, provided that
the change does not deprive Tenant of reasonable access to or use of the
Premises.


ARTICLE VII. MAINTAINING THE PREMISES


        SECTION 7.1.    TENANT'S MAINTENANCE AND REPAIR.    Subject to
Article XI, Tenant at its sole expense shall make all repairs necessary to keep
the Premises and all improvements and fixtures therein in the condition as
existed on the Commencement Date (or on any later date that the applicable
improvements may have been installed), excepting ordinary wear and tear.
Notwithstanding Section 7.2 below, Tenant's maintenance obligation shall include
without limitation all appliances, non-building standard lighting/electrical
systems, and plumbing fixtures and installations located within or servicing
only the Premises. All repairs shall be at least equal in quality to the
original work, shall be made only by a licensed, bonded contractor approved in
writing in advance by Landlord and shall be made only at the time or times
approved by Landlord. Any contractor utilized by Tenant shall be subject to
Landlord's standard requirements for contractors, as modified from time to time.
Landlord may impose reasonable restrictions and requirements with respect to
repairs, as provided in Section 7.3, and the provisions of Section 7.4 shall
apply to all repairs. Alternatively, should Landlord or its management agent
agree to make a repair on behalf of Tenant and at Tenant's request, Tenant shall
promptly reimburse Landlord as additional rent for all costs incurred (including
the standard coordination fee of Landlord's management agent) upon submission of
an invoice.

        SECTION 7.2.    LANDLORD'S MAINTENANCE AND REPAIR.    Subject to
Article XI, Landlord shall provide service, maintenance and repair with respect
to the heating, ventilating and air conditioning ("HVAC") equipment of the
Building (exclusive of any supplemental HVAC equipment servicing only the
Premises) and shall maintain in good repair the Common Areas, roof, foundations,
footings, the exterior surfaces of the exterior walls of the Building, and the
structural, electrical, mechanical and plumbing systems of the Building except
as provided in Section 7.1 above. Landlord shall have the right to employ or
designate any reputable person or firm, including any employee or agent of
Landlord or any of Landlord's affiliates or divisions, to perform any service,
repair or maintenance function. Landlord need not make any other improvements or
repairs except as specifically required under this Lease, and nothing contained
in this Section shall limit Landlord's right to reimbursement from Tenant for
maintenance, repair costs and replacement costs as provided elsewhere in this
Lease. Tenant understands that it shall not make repairs at Landlord's expense
or by rental offset. Except as provided in Sections 11.1 and 12.1 below, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with Tenant's business arising from the making of any
repairs, alterations or improvements to any portion of the Building, including
repairs to the Premises, nor shall any related activity by Landlord constitute
an actual or constructive eviction; provided, however, that in making repairs,
alterations or improvements, Landlord shall interfere as little as reasonably
practicable with the conduct of Tenant's business in the Premises.

11

--------------------------------------------------------------------------------


        SECTION 7.3.    ALTERATIONS.    Except for projects costing less than
Twenty-Five Thousand Dollars ($25,000.00) and satisfying the criteria in the
next following sentence, Tenant shall make no alterations, additions or
improvements to the Premises without the prior written consent of Landlord.
Landlord's consent shall not be unreasonably withheld as long as the proposed
changes do not affect the structural, electrical or mechanical components or
systems of the Building, are not visible from the exterior of the Premises, and
utilize only building standard materials. Landlord may impose, as a condition to
its consent, any requirements that Landlord in its discretion may deem
reasonable or desirable, including but not limited to a requirement that all
work be covered by a lien and completion bond satisfactory to Landlord and
requirements as to the manner, time, and contractor for performance of the work.
Without limiting the generality of the foregoing, Tenant shall use Landlord's
designated mechanical and electrical contractors for all work affecting the
mechanical or electrical systems of the Building. Should Tenant perform any work
that would necessitate any ancillary Building modification or other expenditure
by Landlord, then Tenant shall promptly fund the cost thereof to Landlord.
Tenant shall obtain all required permits for the work and shall perform the work
in compliance with all applicable laws, regulations and ordinances. Except for
cosmetic work that does not require a permit, Landlord shall be entitled to a
supervision fee in the amount of five percent (5%) of the cost of the work.
Under no circumstances shall Tenant make any improvement which incorporates
asbestos-containing construction materials into the Premises. Any request for
Landlord's consent shall be made in writing and shall contain architectural
plans describing the work in detail reasonably satisfactory to Landlord.
Landlord may elect to cause its architect to review Tenant's architectural
plans, and the reasonable cost of that review shall be reimbursed by Tenant.
Should the work proposed by Tenant modify the internal configuration of the
Premises, then Tenant shall, at its expense, furnish Landlord with as-built
drawings and CAD disks compatible with Landlord's systems. Unless Landlord
otherwise agrees in writing, all alterations, additions or improvements affixed
to the Premises (excluding moveable trade fixtures and furniture) shall become
the property of Landlord and shall be surrendered with the Premises at the end
of the Term, except that Landlord may, by notice to Tenant given at the time of
Landlord's consent to the alteration or improvement, require Tenant to remove by
the Expiration Date, or sooner termination date of this Lease, all or any
alterations, decorations, fixtures, additions, improvements and the like
installed either by Tenant or by Landlord at Tenant's request. Tenant shall
repair any damage to the Premises arising from that removal and restore the
affected area to its pre-existing condition, reasonable wear and tear excepted.
Landlord may require Tenant to remove an improvement provided as part of the
initial build-out pursuant to Exhibit X, if any, if and only if the improvement
is a non-building standard item and Tenant is notified of the requirement prior
to the build-out. Except as otherwise provided in this Lease or in any Exhibit
to this Lease, should Landlord make any alteration or improvement to the
Premises at the request of Tenant, Landlord shall be entitled to prompt payment
from Tenant of the cost thereof, inclusive of the standard coordination fee of
Landlord's management agent.

        SECTION 7.4.    MECHANIC'S LIENS.    Tenant shall keep the Premises free
from any liens arising out of any work performed, materials furnished, or
obligations incurred by or for Tenant. Upon request by Landlord, Tenant shall
promptly cause any such lien to be released by posting a bond in accordance with
California Civil Code Section 3143 or any successor statute. In the event that
Tenant shall not, within thirty (30) days following the imposition of any lien,
cause the lien to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other available remedies, the right to
cause the lien to be released by any means it deems proper, including payment of
or defense against the claim giving rise to the lien. All expenses so incurred
by Landlord, including Landlord's attorneys' fees, shall be reimbursed by Tenant
promptly following Landlord's demand, together with interest from the date of
payment by Landlord at the maximum rate permitted by law until paid. Tenant
shall give Landlord no less than twenty (20) days' prior notice in writing
before commencing construction of any kind on the Premises so that Landlord may
post and maintain notices of nonresponsibility on the Premises.

12

--------------------------------------------------------------------------------


        SECTION 7.5.    ENTRY AND INSPECTION.    Landlord shall, upon 24 hours
prior written or oral notice (except in emergencies), have the right to enter
the Premises to inspect them, to supply services in accordance with this Lease,
to protect the interests of Landlord in the Premises, to make repairs and
renovations as reasonably deemed necessary by Landlord, and to submit the
Premises to prospective or actual purchasers or encumbrance holders (or, during
the final twelve months of the Term or when an uncured Tenant default exists, to
prospective tenants), all without being deemed to have caused an eviction of
Tenant and without abatement of rent except as provided elsewhere in this Lease.
Landlord shall at all times have and retain a key which unlocks all of the doors
in the Premises, excluding Tenant's vaults and safes, and Landlord shall have
the right to use any and all means which Landlord may deem proper to open the
doors in an emergency in order to obtain entry to the Premises, and any entry to
the Premises obtained by Landlord shall not under any circumstances be deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction of Tenant from the Premises.


ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT'S PROPERTY


        Tenant shall be liable for and shall pay before delinquency, all taxes
and assessments levied against all personal property of Tenant located in the
Premises. When possible Tenant shall cause its personal property to be assessed
and billed separately from the real property of which the Premises form a part.
If any taxes on Tenant's personal property are levied against Landlord or
Landlord's property and if Landlord pays the same, or if the assessed value of
Landlord's property is increased by the inclusion of a value placed upon the
personal property of Tenant and if Landlord pays the taxes based upon the
increased assessment, Tenant shall pay to Landlord the taxes so levied against
Landlord or the proportion of the taxes resulting from the increase in the
assessment.


ARTICLE IX. ASSIGNMENT AND SUBLETTING


        SECTION 9.1.    RIGHTS OF PARTIES.    

        (a)   Tenant may not, either voluntarily or by operation of law, assign,
sublet, encumber, or otherwise transfer all or any part of Tenant's interest in
this Lease, or permit the Premises to be occupied by anyone other than Tenant,
without Landlord's prior written consent, which consent shall not unreasonably
be withheld in accordance with the provisions of Section 9.1.(c). For purposes
of this Lease, references to any subletting, sublease or variation thereof shall
be deemed to apply not only to a sublease effected directly by Tenant, but also
to a sub-subletting or an assignment of subtenancy by a subtenant at any level.
No assignment (whether voluntary, involuntary or by operation of law) and no
subletting shall be valid or effective without Landlord's prior written consent
and, at Landlord's election, shall constitute a material default of this Lease.
Landlord shall not be deemed to have given its consent to any assignment or
subletting by any other course of action, including its acceptance of any name
for listing in the Building directory. To the extent not prohibited by
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. (the
"Bankruptcy Code"), including Section 365(f)(1), Tenant on behalf of itself and
its creditors, administrators and assigns waives the applicability of
Section 365(e) of the Bankruptcy Code unless the proposed assignee of the
Trustee for the estate of the bankrupt meets Landlord's standard for consent as
set forth in Section 9.1(c) of this Lease. If this Lease is assigned to any
person or entity pursuant to the provisions of the Bankruptcy Code, any and all
monies or other considerations to be delivered in connection with the assignment
shall be delivered to Landlord, shall be and remain the exclusive property of
Landlord and shall not constitute property of Tenant or of the estate of Tenant
within the meaning of the Bankruptcy Code. Any person or entity to which this
Lease is assigned pursuant to the provisions of the Bankruptcy Code shall be
deemed to have assumed all of the obligations arising under this Lease on and
after the date of the assignment, and shall upon demand execute and deliver to
Landlord an instrument confirming that assumption.

        (b)   [Intentionally omitted]

13

--------------------------------------------------------------------------------

        (c)   If Tenant or any subtenant hereunder desires to transfer an
interest in this Lease, Tenant shall first notify Landlord and request in
writing Landlord's consent to the transfer. Tenant shall also submit in writing
to Landlord: (i) the name and address of the proposed transferee; (ii) the
nature of any proposed subtenant's or assignee's business to be carried on in
the Premises; (iii) the terms and provisions of any proposed sublease or
assignment (including without limitation the rent and other economic provisions,
term, improvement obligations and commencement date); (iv) evidence that the
proposed assignee or subtenant will comply with the requirements of Exhibit D to
this Lease; and (v) any other information requested by Landlord and reasonably
related to the transfer. Except as provided in Subsection (d) of this Section,
Landlord shall not unreasonably withhold its consent, provided: (1) the use of
the Premises will be consistent with the provisions of this Lease and with
Landlord's commitment to other tenants of the Building and Project; (2) any
proposed subtenant or assignee demonstrates that it is financially responsible
by submission to Landlord of all reasonable information as Landlord may request
concerning the proposed subtenant or assignee, including, but not limited to, a
balance sheet of the proposed subtenant or assignee as of a date within ninety
(90) days of the request for Landlord's consent and statements of income or
profit and loss of the proposed subtenant or assignee for the two-year period
preceding the request for Landlord's consent; (3) the proposed subtenant or
assignee is, in Landlord's good faith determination, appropriate for tenancy in
the Project; (4) the proposed assignee or subtenant is neither an existing
tenant or occupant of the Building or Project nor a prospective tenant with whom
Landlord is then actively negotiating (except that Landlord shall not enforce
this restriction if it does not have sufficient available space to accommodate
the proposed transferee); and (5) the proposed transfer will not impose
additional burdens or security risks on Landlord. If Landlord consents to the
proposed transfer, then the transfer may be effected within thirty (30) days
after the date of the consent upon the terms described in the information
furnished to Landlord; provided that any material change in the terms shall be
subject to Landlord's consent as set forth in this Section. Landlord shall
approve or disapprove any requested transfer within thirty (30) days following
receipt of Tenant's written notice and the information set forth above. Tenant
shall pay to Landlord a transfer fee of Five Hundred Dollars ($500.00) if and
when any transfer request submitted by Tenant is approved.

        (d)   Notwithstanding the provisions of Subsection (c) above, but
subject to Subsection (f) below, in lieu of consenting to a proposed assignment
of the Lease or a subletting of the entire Premises for substantially all of the
remaining Lease Term, Landlord may elect to (i) sublease the Premises or take an
assignment of Tenant's interest in this Lease, upon the same terms as offered to
the proposed subtenant or assignee (excluding terms relating to the purchase of
personal property, the use of Tenant's name or the continuation of Tenant's
business), or (ii) terminate this Lease as to the portion of the Premises
proposed to be subleased or assigned with a proportionate abatement in the rent
payable under this Lease, effective on the date that the proposed sublease or
assignment would have commenced. Landlord may thereafter, at its option, assign
or re-let any space so recaptured to any third party, including without
limitation the proposed transferee identified by Tenant.

        (e)   Should any assignment or subletting occur except pursuant to
Subsection (f) below, Tenant shall promptly pay or cause to be paid to Landlord,
as additional rent, fifty percent (50%) of any amounts paid by the assignee or
subtenant, however described and whether funded during or after the Lease Term,
to the extent such amounts are in excess of the sum of (i) the scheduled rental
sums payable by Tenant hereunder (or, in the event of a subletting of only a
portion of the Premises, the rent allocable to such portion as reasonably
determined by Landlord) and (ii) the direct out-of-pocket costs (including
without limitation brokerage commissions, marketing costs and tenant improvement
costs incurred in connection with the transfer), as evidenced by third party
invoices provided to Landlord, incurred by Tenant to effect the transfer, which
costs shall be amortized over the remaining Term of this Lease or, if shorter,
over the term of the sublease. Upon request by Landlord, Tenant and all other
parties to the transfer shall memorialize in writing the amounts to be paid
pursuant to this paragraph.

14

--------------------------------------------------------------------------------


        (f)    Notwithstanding the foregoing, provided Tenant is not then in
default hereunder, Tenant may, without Landlord's prior consent but with prior
written notice to Landlord and subject to the provisions of Section 9.2, assign
or transfer its right, title and interest in this Lease or sublease the Premises
to any of the following: (i) any entity resulting from a merger or consolidation
with Tenant; (ii) any entity succeeding to the business and assets of Tenant; or
(iii) any entity controlling, controlled by, or under common control with,
Tenant (collectively, "Tenant Affiliate").

        SECTION 9.2.    EFFECT OF TRANSFER.    No subletting or assignment, even
with the consent of Landlord, shall relieve Tenant, or any successor-in-interest
to Tenant hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease. Moreover, Tenant shall indemnify and hold Landlord
harmless, as provided in Section 10.3, for any act or omission by an assignee or
subtenant. Each assignee, other than Landlord, shall be deemed to assume all
obligations of Tenant under this Lease and shall be liable jointly and severally
with Tenant for the payment of all rent, and for the due performance of all of
Tenant's obligations, under this Lease. Such joint and several liability shall
not be discharged or impaired by any subsequent modification or extension of
this Lease. No transfer shall be binding on Landlord unless any document
memorializing the transfer is delivered to Landlord, both the assignee/subtenant
and Tenant deliver to Landlord an executed consent to transfer instrument
prepared by Landlord and consistent with the requirements of this Article, and
the assignee/subtenant Independently complies with all of the Insurance
requirements of Tenant as set forth in Exhibit D and evidence thereof is
delivered to Landlord. The acceptance by Landlord of any payment due under this
Lease from any other person shall not be deemed to be a waiver by Landlord of
any provision of this Lease or to be a consent to any transfer. Consent by
Landlord to one or more transfers shall not operate as a waiver or estoppel to
the future enforcement by Landlord of its rights under this Lease. In addition
to the foregoing, no change in the status of Tenant or any party jointly and
severally liable with Tenant as aforesaid (e.g., by conversion to a limited
liability company or partnership) shall serve to abrogate the liability of any
person or entity for the obligations of Tenant, including any obligations that
may be incurred by Tenant after the status change by exercise of a pre-existing
right in this Lease.

        SECTION 9.3.    SUBLEASE REQUIREMENTS.    The following terms and
conditions shall apply to any subletting by Tenant of all or any part of the
Premises and shall be included in each sublease:

        (a)   Tenant hereby irrevocably assigns to Landlord all of Tenant's
interest in all rentals and income arising from any sublease of the Premises,
and Landlord may collect such rent and income and apply same toward Tenant's
obligations under this Lease; provided, however, that until a default occurs in
the performance of Tenant's obligations under this Lease, Tenant shall have the
right to receive and collect the sublease rentals. Landlord shall not, by reason
of this assignment or the collection of sublease rentals, be deemed liable to
the subtenant for the performance of any of Tenant's obligations under the
sublease. Tenant hereby irrevocably authorizes and directs any subtenant, upon
receipt of a written notice from Landlord stating that an uncured default exists
in the performance of Tenant's obligations under this Lease, to pay to Landlord
all sums then and thereafter due under the sublease. Tenant agrees that the
subtenant may rely on that notice without any duty of further inquiry and
notwithstanding any notice or claim by Tenant to the contrary. Tenant shall have
no right or claim against the subtenant or Landlord for any rentals so paid to
Landlord. In the event Landlord collects amounts from subtenants that exceed the
total amount then due from Tenant hereunder, Landlord shall promptly remit the
excess to Tenant.

        (b)   In the event of the termination of this Lease, Landlord may, at
its sole option, take over Tenant's entire interest in any sublease and, upon
notice from Landlord, the subtenant shall attorn to Landlord. In no event,
however, shall Landlord be liable for any previous act or omission by Tenant
under the sublease or for the return of any advance rental payments or deposits
under the sublease that have not been actually delivered to Landlord, nor shall
Landlord be bound by any sublease modification executed without Landlord's
consent or for any advance rental payment by

15

--------------------------------------------------------------------------------




the subtenant in excess of one month's rent. The general provisions of this
Lease, including without limitation those pertaining to Insurance and
indemnification, shall be deemed incorporated by reference into the sublease
despite the termination of this Lease.

        (c)   Tenant agrees that Landlord may, at its sole option, authorize a
subtenant of the Premises to cure a default by Tenant under this Lease. Should
Landlord accept such cure, the subtenant shall have a right of reimbursement and
offset from and against Tenant under the applicable sublease.


ARTICLE X. INSURANCE AND INDEMNITY


        SECTION 10.1.    TENANT'S INSURANCE.    Tenant, at its sole cost and
expense, shall provide and maintain in effect the Insurance described in
Exhibit D. Evidence of that Insurance must be delivered to Landlord prior to the
Commencement Date.

        SECTION 10.2.    LANDLORD'S INSURANCE.    Landlord shall maintain
property insurance, subject to standard exclusions, covering the Building or
Project, and such other risks as Landlord or its mortgagees may from time to
time deem appropriate, and commercial general liability coverage. Landlord shall
not be required to carry insurance of any kind on any tenant improvements or
alterations in the Premises Installed by Tenant or its contractors or otherwise
removable by Tenant (collectively, "Tenant Installations"), as well as any trade
fixtures, furnishings, equipment, interior plate glass, signs and all items of
personal property in the Premises, and Landlord shall not be obligated to repair
or replace any of the foregoing items should damage occur. All proceeds of
insurance maintained by Landlord upon the Building and Project shall be the
property of Landlord, whether or not Landlord is obligated to or elects to make
any repairs.

        SECTION 10.3.    INDEMNITY.    To the fullest extent permitted by law,
but subject to Section 10.5 below, Tenant shall defend, indemnify and hold
harmless Landlord, its agents, lenders, and any and all affiliates of Landlord,
from and against any and all claims, liabilities, costs or expenses arising
either before or after the Commencement Date from Tenant's use or occupancy of
the Premises, the Building or the Common Areas, or from the conduct of its
business, or from any activity, work, or thing done, permitted or suffered by
Tenant or its agents, employees, subtenants, vendors, contractors, invitees or
licensees in or about the Premises, the Building or the Common Areas, or from
any default in the performance of any obligation on Tenant's part to be
performed under this Lease, or from any act or negligence of Tenant or its
agents, employees, subtenants, vendors, contractors, invitees or licensees.
Landlord may, at its option, require Tenant to assume Landlord's defense in any
action covered by this Section through counsel reasonably satisfactory to
Landlord. Conversely, to the fullest extent permitted by law, but subject to
Section 10.5 below, Landlord shall indemnify and hold harmless Tenant from and
against any liability, cost or expense in connection with this Lease to the
extent the same is ultimately determined to have resulted from the negligence or
willful misconduct of Landlord, its employees, agents or contractors.

        SECTION 10.4.    LANDLORD'S NONLIABILITY.    Landlord shall not be
liable to Tenant, its employees, agents and invitees, and Tenant hereby waives
all claims against Landlord, its employees and agents for loss of or damage to
any property, or any injury to any person, or loss or interruption of business
or income, resulting from any condition including, but not limited to, fire,
explosion, falling plaster, steam, gas, electricity, water or rain which may
leak or flow from or into any part of the Premises or from the breakage,
leakage, obstruction or other defects of the pipes, sprinklers, wires,
appliances, plumbing, air conditioning, electrical works or other fixtures in
the Building, whether the damage or injury results from conditions arising in
the Premises or in other portions of the Building, unless due to the negligence
or willful misconduct of Landlord and not covered by Tenant's insurance. It is
understood that any such condition may require the temporary evacuation or
closure of all or a portion of the Building. Should Tenant elect to receive any
service from a concessionaire, licensee or

16

--------------------------------------------------------------------------------


third party tenant of Landlord, Tenant shall not seek recourse against Landlord
for any breach or liability of that service provider. Neither Landlord nor its
agents shall be liable for interference with light or other similar intangible
interests. Tenant shall immediately notify Landlord in case of fire or accident
in the Premises, the Building or the Project and of defects in any improvements
or equipment.

        SECTION 10.5.    WAIVER OF SUBROGATION.    Landlord and Tenant each
hereby waives all rights of recovery against the other on account of loss and
damage occasioned to the property of such waiving party to the extent that the
waiving party is entitled to proceeds for such loss and damage under any
property insurance policies carried or otherwise required to be carried by this
Lease. By this waiver it is the intent of the parties that neither Landlord nor
Tenant shall be liable to any insurance company (by way of subrogation or
otherwise) insuring the other party for any loss or damage insured against under
any property insurance policies, even though such loss or damage might be
occasioned by the negligence of such party, its agents, employees, contractors
or invitees. The foregoing waiver by Tenant shall also inure to the benefit of
Landlord's management agent for the Building.


ARTICLE XI. DAMAGE OR DESTRUCTION


        SECTION 11.1.    RESTORATION.    

        (a)   If the Building of which the Premises are a part is damaged as the
result of an event of casualty, then subject to the provisions below, Landlord
shall repair that damage as soon as reasonably possible unless: (i) Landlord
reasonably determines that the cost of repair would exceed ten percent (10%) of
the full replacement cost of the Building ("Replacement Cost") and the damage is
not covered by Landlord's fire and extended coverage insurance (or by a normal
extended coverage policy should Landlord fail to carry that insurance); or
(ii) Landlord reasonably determines that the cost of repair would exceed
twenty-five percent (25%) of the Replacement Cost; or (iii) Landlord reasonably
determines that the cost of repair would exceed ten percent (10%) of the
Replacement Cost and the damage occurs during the final twelve (12) months of
the Term. Should Landlord elect not to repair the damage for one of the
preceding reasons, Landlord shall so notify Tenant in the "Casualty Notice" (as
defined below), and this Lease shall terminate as of the date of delivery of
that notice.

        (b)   As soon as reasonably practicable following the casualty event but
not later than sixty (60) days thereafter, Landlord shall notify Tenant in
writing ("Casualty Notice") of Landlord's election, if applicable, to terminate
this Lease. If this Lease is not so terminated, the Casualty Notice shall set
forth the anticipated period for repairing the casualty damage. If the
anticipated repair period exceeds two hundred seventy (270) days and if the
damage is so extensive as to reasonably prevent Tenant's substantial use and
enjoyment of the Premises, then Tenant may elect to terminate this Lease by
written notice to Landlord within ten (10) days following delivery of the
Casualty Notice.

        (c)   From and after the sixth (6th) business day following the casualty
event, the rental to be paid under this Lease shall be abated in the same
proportion that the floor area of the Premises that is rendered unusable by the
damage from time to time bears to the total floor area of the Premises.

        (d)   Notwithstanding the provisions of subsections (a), (b) and (c) of
this Section, but subject to Section 10.5, the cost of any repairs shall be
borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives. In
addition, the provisions of this Section shall not be deemed to require Landlord
to repair any Tenant Installations, fixtures and other items that Tenant is
obligated to insure pursuant to Exhibit D or any other provision of this Lease.

        SECTION 11.2.    LEASE GOVERNS.    Tenant agrees that the provisions of
this Lease, including without limitation Section 11.1, shall govern any damage
or destruction and shall accordingly supersede any contrary statute or rule of
law.

17

--------------------------------------------------------------------------------





ARTICLE XII. EMINENT DOMAIN


        SECTION 12.1.    TOTAL OR PARTIAL TAKING.    If all or a material
portion of the Premises is taken by any lawful authority by exercise of the
right of eminent domain, or sold to prevent a taking, either Tenant or Landlord
may terminate this Lease effective as of the date possession is required to be
surrendered to the authority. In the event title to a portion of the Building or
Project, other than the Premises, is taken or sold in lieu of taking, and if
Landlord elects to restore the Building in such a way as to alter the Premises
materially, either party may terminate this Lease, by written notice to the
other party, effective on the date of vesting of title. In the event neither
party has elected to terminate this Lease as provided above, then Landlord shall
promptly, after receipt of a sufficient condemnation award, proceed to restore
the Premises to substantially their condition prior to the taking, and a
proportionate allowance shall be made to Tenant for the rent corresponding to
the time during which, and to the part of the Premises of which, Tenant is
deprived on account of the taking and restoration. In the event of a taking,
Landlord shall be entitled to the entire amount of the condemnation award
without deduction for any estate or interest of Tenant; provided that nothing in
this Section shall be deemed to give Landlord any interest in, or prevent Tenant
from seeking any award against the taking authority for, the taking of personal
property and fixtures belonging to Tenant or for relocation or business
interruption expenses recoverable from the taking authority.

        SECTION 12.2.    TEMPORARY TAKING.    No temporary taking of the
Premises shall terminate this Lease or give Tenant any right to abatement of
rent, and any award specifically attributable to a temporary taking of the
Premises shall belong entirely to Tenant. A temporary taking shall be deemed to
be a taking of the use or occupancy of the Premises for a period of not to
exceed ninety (90) days.

        SECTION 12.3.    TAKING OF PARKING AREA.    In the event there shall be
a taking of the parking area such that Landlord can no longer provide sufficient
parking to comply with this Lease, Landlord may substitute reasonably equivalent
parking in a location reasonably close to the Building; provided that if
Landlord fails to make that substitution within ninety (90) days following the
taking and if the taking materially impairs Tenant's use and enjoyment of the
Premises, Tenant may, at its option, terminate this Lease by written notice to
Landlord. If this Lease is not so terminated by Tenant, there shall be no
abatement of rent and this Lease shall continue in effect.


ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE


        SECTION 13.1.    SUBORDINATION.    At the option of Landlord or any of
its mortgagees/deed of trust beneficiaries, this Lease shall be either superior
or subordinate to all ground or underlying leases, mortgages and deeds of trust,
if any, which may hereafter affect the Building, and to all renewals,
modifications, consolidations, replacements and extensions thereof; provided,
that so long as Tenant is not in default under this Lease, this Lease shall not
be terminated or Tenant's quiet enjoyment of the Premises disturbed in the event
of termination of any such ground or underlying lease, or the foreclosure of any
such mortgage or deed of trust, to which this Lease has been subordinated
pursuant to this Section. In the event of a termination or foreclosure, Tenant
shall become a tenant of and attorn to the successor-in-interest to Landlord
upon the same terms and conditions as are contained in this Lease, and shall
promptly execute any instrument reasonably required by Landlord's successor for
that purpose. Tenant shall also, within ten (10) days following written request
of Landlord (or the beneficiary under any deed of trust encumbering the
Building), execute and deliver all instruments as may be required from time to
time by Landlord or such beneficiary (including without limitation any
subordination, nondisturbance and attornment agreement in the form customarily
required by such beneficiary) to subordinate this Lease and the rights of Tenant
under this Lease to any ground or underlying lease or to the lien of any
mortgage or deed of trust; provided, however, that any such beneficiary may, by
written notice to Tenant given at any time, subordinate the lien of its deed of
trust to this Lease. Tenant shall agree that any purchaser at a foreclosure sale
or lender taking title under a deed in lieu of foreclosure shall not be
responsible for any act or omission of a prior landlord, shall not

18

--------------------------------------------------------------------------------

be subject to any offsets or defenses Tenant may have against a prior landlord,
and shall not be liable for the return of any security deposit not actually
recovered by such purchaser or bound by any rent paid in advance of the calendar
month in which the transfer of title occurred; provided that the foregoing shall
not release the applicable prior landlord from any liability for those
obligations. Tenant acknowledges that Landlord's mortgagees and
successors-in-interest and all beneficiaries under deeds of trust encumbering
the Building are intended third party beneficiaries of this Section.

        SECTION 13.2.    ESTOPPEL CERTIFICATE.    Tenant shall, within fifteen
(15) days following written notice from Landlord, execute, acknowledge and
deliver to Landlord, in any form that Landlord may reasonably require, a
statement in writing in favor of Landlord and/or any prospective purchaser or
encumbrancer of the Building (i) certifying that this Lease is unmodified and in
full force and effect (or, if modified, stating the nature of the modification
and certifying that this Lease, as modified, is in full force and effect) and
the dates to which the rental, additional rent and other charges have been paid
in advance, if any, and (ii) acknowledging that, to Tenant's knowledge, there
are no uncured defaults on the part of Landlord, or specifying each default if
any are claimed, and (iii) setting forth all further information that Landlord
may reasonably require. Tenant's statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the Building or Project. In
addition to Landlord's other rights and remedies, Tenant's failure to deliver
any estoppel statement within the provided time shall be conclusive upon Tenant
that (i) this Lease is in full force and effect, without modification except as
may be represented by Landlord, (ii) there are no uncured defaults in Landlord's
performance, and (iii) not more than one month's rental has been paid in
advance. Such estoppel shall not increase any of Tenant's obligations or
decrease any of Tenant's rights under the Lease.


ARTICLE XIV. DEFAULTS AND REMEDIES


        SECTION 14.1.    TENANT'S DEFAULTS.    In addition to any other event of
default set forth in this Lease, the occurrence of any one or more of the
following events shall constitute a default by Tenant:

        (a)   The failure by Tenant to make any payment of rent required to be
made by Tenant, as and when due, where the failure continues for a period of
three (3) days after written notice from Landlord to Tenant; provided, however,
that any such notice shall be in lieu of, and not in addition to, any notice
required under California Code of Civil Procedure Section 1161 and 1161(a) as
amended. For purposes of these default and remedies provisions, the term
"additional rent" shall be deemed to include all amounts of any type whatsoever
other than Basic Rent to be paid by Tenant pursuant to the terms of this Lease.

        (b)   The assignment, sublease, encumbrance or other transfer of the
Lease by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized herein.

        (c)   The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was materially
false.

        (d)   The failure or inability by Tenant to observe or perform any of
the covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in any other subsection of this Section, where the
failure continues for a period of thirty (30) days after written notice from
Landlord to Tenant; provided, however, that any such notice shall be in lieu of,
and not in addition to, any notice required under California Code of Civil
Procedure Section 1161 and 1161(a) as amended. However, if the nature of the
failure is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant commences the
cure within thirty (30) days, and thereafter diligently pursues the cure to
completion.

19

--------------------------------------------------------------------------------




        (e)   (i) The making by Tenant of any general assignment for the benefit
of creditors; (ii) the filing by or against Tenant of a petition to have Tenant
adjudged a Chapter 7 debtor under the Bankruptcy Code or to have debts
discharged or a petition for reorganization or arrangement under any law
relating to bankruptcy (unless, in the case of a petition filed against Tenant,
the same is dismissed within sixty (60) days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, if possession is
not restored to Tenant within thirty (30) days; (iv) the attachment, execution
or other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease, where the seizure is not
discharged within thirty (30) days; or (v) Tenant's convening of a meeting of
its creditors for the purpose of effecting a moratorium upon or composition of
its debts. Landlord shall not be deemed to have knowledge of any event described
in this subsection unless notification in writing is received by Landlord, nor
shall there be any presumption attributable to Landlord of Tenant's insolvency.
In the event that any provision of this subsection is contrary to applicable
law, the provision shall be of no force or effect.

        SECTION 14.2.    LANDLORD'S REMEDIES.    

        (a)   In the event of any default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:

(i)Landlord may terminate Tenant's right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord. Such termination
shall not affect any accrued obligations of Tenant under this Lease. Upon
termination, Landlord shall have the right to reenter the Premises and remove
all persons and property. Landlord shall also be entitled to recover from
Tenant:

        (1)   The worth at the time of award of the unpaid rent and additional
rent which had been earned at the time of termination;

        (2)   The worth at the time of award of the amount by which the unpaid
rent and additional rent which would have been earned after termination until
the time of award exceeds the amount of such loss that Tenant proves could have
been reasonably avoided;

        (3)   The worth at the time of award of the amount by which the unpaid
rent and additional rent for the balance of the Term after the time of award
exceeds the amount of such loss that Tenant proves could be reasonably avoided;

        (4)   Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result from Tenant's default, including, but not limited to, the cost of
recovering possession of the Premises, commissions and other expenses of
reletting, including necessary repair, renovation, improvement and alteration of
the Premises for a new tenant, reasonable attorneys' fees, and any other
reasonable costs; and

        (5)   At Landlord's election, all other amounts in addition to or in
lieu of the foregoing as may be permitted by law. The term "rent" as used in
this Lease shall be deemed to mean the Basic Rent and all other sums required to
be paid by Tenant to Landlord pursuant to the terms of this Lease, including
without limitation any sums that may be owing from Tenant pursuant to
Section 4.3 of this Lease. Any sum, other than Basic Rent, shall be computed on
the basis of the average monthly amount accruing during the twenty-four
(24) month period immediately prior to default, except that if it becomes
necessary to compute such rental before the twenty-four (24) month period has
occurred, then the computation shall be on the basis of the average monthly
amount during the shorter period. As used in subparagraphs (1) and (2) above,
the "worth at the time of award" shall be computed by allowing interest at the
rate of ten percent (10%) per annum. As used in subparagraph (3) above, the
"worth at

20

--------------------------------------------------------------------------------




the time of award" shall be computed by discounting the amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus one
percent (1%).

         (ii)  Landlord may elect not to terminate Tenant's right to possession
of the Premises, in which event Landlord may continue to enforce all of its
rights and remedies under this Lease, including the right to collect all rent as
it becomes due. Efforts by the Landlord to maintain, preserve or relet the
Premises, or the appointment of a receiver to protect the Landlord's interests
under this Lease, shall not constitute a termination of the Tenant's right to
possession of the Premises. In the event that Landlord elects to avail itself of
the remedy provided by this subsection (ii), Landlord shall not unreasonably
withhold its consent to an assignment or subletting of the Premises subject to
the reasonable standards for Landlord's consent as are contained in this Lease.

        (b)   The various rights and remedies reserved to Landlord in this Lease
or otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same time.
No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or default by
Tenant. The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord's knowledge of the preceding breach or default at the time of
acceptance of rent, or (ii) a waiver of Landlord's right to exercise any remedy
available to Landlord by virtue of the breach or default. The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant's estate shall not waive or cure a default
under Section 14.1. No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and Landlord shall accept the check or payment without prejudice to
Landlord's right to recover the balance of the rent or pursue any other remedy
available to it. Tenant hereby waives any right of redemption or relief from
forfeiture under California Code of Civil Procedure Section 1174 or 1179, or
under any other present or future law, in the event this Lease is terminated by
reason of any default by Tenant. No act or thing done by Landlord or Landlord's
agents during the Term shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept a surrender shall be valid unless in
writing and signed by Landlord. No employee of Landlord or of Landlord's agents
shall have any power to accept the keys to the Premises prior to the termination
of this Lease, and the delivery of the keys to any employee shall not operate as
a termination of the Lease or a surrender of the Premises.

        SECTION 14.3.    LATE PAYMENTS.    Any rent due under this Lease that is
not paid to Landlord within five (5) business days of the date when due shall
bear interest at the maximum rate permitted by law from the date due until fully
paid. The payment of interest shall not cure any default by Tenant under this
Lease. In addition, Tenant acknowledges that the late payment by Tenant to
Landlord of rent will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult and impracticable
to ascertain. Those costs may include, but are not limited to, administrative,
processing and accounting charges, and late charges which may be imposed on
Landlord by the terms of any ground lease, mortgage or trust deed covering the
Premises. Accordingly, if any rent due from Tenant shall not be received by
Landlord or Landlord's designee within five (5) business days after the date
due, then Tenant shall pay to Landlord, in addition to the interest provided
above, a late charge for each delinquent payment equal to the greater of
(i) four percent (4%) of that delinquent payment or (ii) two hundred and fifty
dollars ($250.00). Acceptance of a late charge by Landlord shall not constitute
a waiver of Tenant's default with respect to the overdue amount, nor shall it
prevent Landlord from exercising any of its other rights and remedies.

        SECTION 14.4.    RIGHT OF LANDLORD TO PERFORM.    All covenants and
agreements to be performed by Tenant under this Lease shall be performed at
Tenant's sole cost and expense and

21

--------------------------------------------------------------------------------


without any abatement of rent or right of set-off. If Tenant fails to pay any
sum of money, or fails to perform any other act on its part to be performed
under this Lease, and the failure continues beyond any applicable grace period
set forth in Section 14.1, then in addition to any other available remedies,
Landlord may, at its election, make the payment or perform the other act on
Tenant's part. Landlord's election to make the payment or perform the act on
Tenant's part shall not give rise to any responsibility of Landlord to continue
making the same or similar payments or performing the same or similar acts.
Tenant shall, promptly upon demand by Landlord, reimburse Landlord for all sums
paid by Landlord and all necessary incidental costs, together with interest at
the maximum rate permitted by law from the date of the payment by Landlord.

        SECTION 14.5.    DEFAULT BY LANDLORD.    Landlord shall not be deemed to
be in default in the performance of any obligation under this Lease unless and
until it has failed to perform the obligation within thirty (30) days after
written notice by Tenant to Landlord specifying in reasonable detail the nature
and extent of the failure; provided, however, that if the nature of Landlord's
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be deemed to be in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion.

        SECTION 14.6.    EXPENSES AND LEGAL FEES.    Should either Landlord or
Tenant bring any action in connection with this Lease, the prevailing party
shall be entitled to recover as a part of the action its reasonable attorneys'
fees, and all other costs. The prevailing party for the purpose of this
paragraph shall be determined by the trier of the facts.

        SECTION 14.7.    WAIVER OF JURY TRIAL/RIGHT TO ARBITRATE.    

        (a)   LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS
HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY
JURY, AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL
SUCH RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY
MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE,
TENANT'S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

        (b)   SHOULD A DISPUTE ARISE BETWEEN THE PARTIES REGARDING ANY MATTER
DESCRIBED ABOVE, THEN EXCEPT WITH RESPECT TO ACTIONS FOR UNLAWFUL OR FORCIBLE
DETAINER EITHER PARTY MAY CAUSE THE DISPUTE TO BE SUBMITTED TO EITHER
JAMS/ENDISPUTE ("JAMS") OR THE AMERICAN ARBITRATION ASSOCIATION ("AAA"), OR
THEIR SUCCESSORS, IN THE COUNTY IN WHICH THE BUILDING IS SITUATED FOR BINDING
ARBITRATION BEFORE A SINGLE ARBITRATOR. HOWEVER, EACH PARTY RESERVES THE RIGHT
TO SEEK A PROVISIONAL REMEDY BY JUDICIAL ACTION. NO ARBITRATION ELECTION BY
EITHER PARTY PURSUANT TO THIS SUBSECTION SHALL BE EFFECTIVE IF MADE LATER THAN
THIRTY (30) DAYS FOLLOWING SERVICE OF A JUDICIAL SUMMONS AND COMPLAINT BY OR
UPON SUCH PARTY CONCERNING THE DISPUTE. THE ARBITRATION ELECTION SHALL DESIGNATE
WHETHER THE ARBITRATION WILL BE CONDUCTED WITH JAMS OR AAA. THE ARBITRATION
SHALL BE CONDUCTED IN ACCORDANCE WITH THE RULES OF PRACTICE AND PROCEDURE OF
JAMS OR THE COMMERCIAL ARBITRATION RULES OF THE AAA, AS APPLICABLE, AND
OTHERWISE PURSUANT TO THE CALIFORNIA ARBITRATION ACT (CODE OF CIVIL PROCEDURE
SECTIONS 1280 ET SEQ.). NOTWITHSTANDING THE FOREGOING, THE ARBITRATOR IS
SPECIFICALLY DIRECTED TO LIMIT DISCOVERY TO THAT WHICH IS ESSENTIAL TO THE
EFFECTIVE PROSECUTION OR DEFENSE OF THE ACTION, AND IN NO EVENT SHALL SUCH

22

--------------------------------------------------------------------------------


DISCOVERY BY EITHER PARTY INCLUDE MORE THAN ONE NON-EXPERT WITNESS DEPOSITION
UNLESS BOTH PARTIES OTHERWISE AGREE. THE ARBITRATOR SHALL, TO THE EXTENT
APPLICABLE, FOLLOW THE SUBSTANTIVE LAW OF CALIFORNIA AND SHALL RENDER A REASONED
WRITTEN DECISION WITHIN TWENTY DAYS FOLLOWING THE HEARING. THE ARBITRATOR SHALL,
APPORTION THE COSTS OF THE ARBITRATION, TOGETHER WITH THE ATTORNEYS' FEES OF THE
PARTIES, IN THE MANNER DEEMED EQUITABLE BY THE ARBITRATOR, IT BEING THE
INTENTION OF THE PARTIES THAT THE PREVAILING PARTY ORDINARILY BE ENTITLED TO
RECOVER ITS REASONABLE COSTS AND FEES. JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED BY ANY COURT HAVING JURISDICTION.


ARTICLE XV. END OF TERM


        SECTION 15.1.    HOLDING OVER.    This Lease shall terminate without
further notice upon the expiration of the Term, and any holding over by Tenant
after the expiration shall not constitute a renewal or extension of this Lease,
or give Tenant any rights under this Lease, except when in writing signed by
both parties. If Tenant holds over for any period after the expiration (or
earlier termination) of the Term, Landlord may, at its option, treat Tenant as a
tenant at sufferance only, commencing on the first (1st) day following the
termination of this Lease. However, should Landlord accept the payment of
monthly hold-over rent by Tenant, then a month-to-month tenancy shall be deemed
effected and neither party shall terminate this Lease without thirty (30) days
prior written notice to the other party. Any hold-over by Tenant shall be
subject to all of the terms of this Lease, except that the monthly rental shall
be one hundred fifty percent (150%) of the total monthly rental for the month
immediately preceding the date of termination, subject to Landlord's right to
modify same upon thirty (30) days notice to Tenant. The acceptance by Landlord
of monthly hold-over rental in a lesser amount shall not constitute a waiver of
Landlord's right to recover the full amount due unless otherwise agreed in
writing by Landlord. If Tenant fails to surrender the Premises upon the
expiration of this Lease despite demand to do so by Landlord, Tenant shall
indemnify and hold Landlord harmless from all loss or liability, including
without limitation, any claims made by any succeeding tenant relating to such
failure to surrender. The foregoing provisions of this Section are in addition
to and do not affect Landlord's right of re-entry or any other rights of
Landlord under this Lease or at law.

        SECTION 15.2.    MERGER ON TERMINATION.    The voluntary or other
surrender of this Lease by Tenant, or a mutual termination of this Lease, shall
terminate any or all existing subleases unless Landlord, at its option, elects
in writing to treat the surrender or termination as an assignment to it of any
or all subleases affecting the Premises.

        SECTION 15.3.    SURRENDER OF PREMISES; REMOVAL OF PROPERTY.    Upon the
Expiration Date or upon any earlier termination of this Lease, Tenant shall quit
and surrender possession of the Premises to Landlord in as good order, condition
and repair as when received or as hereafter may be improved by Landlord or
Tenant, reasonable wear and tear and repairs which are Landlord's obligation
excepted, and shall remove or fund to Landlord the cost of removing all
wallpapering installed by or for Tenant, together with all personal property and
debris, except for any items that Landlord may by written authorization allow to
remain. Tenant shall repair all damage to the Premises resulting from the
removal and restore the affected area to its pre-existing condition, reasonable
wear and tear excepted, provided that Landlord may instead elect to repair any
structural damage at Tenant's expense. If Tenant shall fail to comply with the
provisions of this Section, Landlord may effect the removal and/or make any
repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand. If requested by Landlord, Tenant shall execute, acknowledge and
deliver to Landlord an instrument in writing releasing and quitclaiming to
Landlord all right, title and interest of Tenant in the Premises.

23

--------------------------------------------------------------------------------



ARTICLE XVI. PAYMENTS AND NOTICES


        All sums payable by Tenant to Landlord shall be paid, without deduction
or offset, in lawful money of the United States to Landlord at its address set
forth in Item 13 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing. Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within five (5) days after demand. All
payments requiring proration shall be prorated on the basis of the number of
days in the pertinent calendar month or year, as applicable. Any notice,
election, demand, consent, approval or other communication to be given or other
document to be delivered by either party to the other may be delivered to the
other party, at the address set forth in Item 13 of the Basic Lease Provisions,
by personal service or electronic facsimile transmission, or by any courier or
"overnight" express mailing service, or may be deposited in the United States
mail, postage prepaid. Either party may, by written notice to the other, served
in the manner provided in this Article, designate a different address. If any
notice or other document is sent by mail, it shall be deemed served or delivered
three (3) business days after mailing or, if sooner, upon actual receipt. The
refusal to accept delivery of a notice, or the inability to deliver the notice
(whether due to a change of address for which notice was not duly given or other
good reason), shall be deemed delivery and receipt of the notice as of the date
of attempted delivery. If more than one person or entity is named as Tenant
under this Lease, service of any notice upon any one of them shall be deemed as
service upon all of them.


ARTICLE XVII. RULES AND REGULATIONS


        Tenant agrees to comply with the Rules and Regulations attached as
Exhibit E, and any reasonable and nondiscriminatory amendments, modifications
and/or additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas. Landlord shall not be liable to
Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. One
or more waivers by Landlord of any breach of the Rules and Regulations by Tenant
or by any other tenant(s) shall not be a waiver of any subsequent breach of that
rule or any other. Tenant's failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease. In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.


ARTICLE XVIII. BROKER'S COMMISSION


        The parties recognize as the broker(s) who negotiated this Lease the
firm(s), if any, whose name(s) is (are) stated in Item 10 of the Basic Lease
Provisions, and agree that Landlord shall be responsible for the payment of
brokerage commissions to those broker(s) unless otherwise provided in this
Lease. Each party warrants that it has had no dealings with any other real
estate broker or agent in connection with the negotiation of this Lease, and
agrees to indemnify and hold the other party harmless from any cost, expense or
liability (including reasonable attorneys' fees) for any compensation,
commissions or charges claimed by any other real estate broker or agent employed
or claiming to represent or to have been employed by the indemnifying party in
connection with the negotiation of this Lease. The foregoing agreement shall
survive the termination of this Lease.


ARTICLE XIX. TRANSFER OF LANDLORD'S INTEREST


        In the event of any transfer of Landlord's interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer. Any funds held by the
transferor in which Tenant has an interest shall be turned over, subject to that
interest, to the

24

--------------------------------------------------------------------------------


transferee. No holder of a mortgage and/or deed of trust to which this Lease is
or may be subordinate shall be responsible in connection with the Security
Deposit unless the mortgagee or holder of the deed of trust actually receives
the Security Deposit. It is intended that the covenants and obligations
contained in this Lease on the part of Landlord shall, subject to the foregoing,
be binding on Landlord, its successors and assigns, only during and in respect
to their respective successive periods of ownership.


ARTICLE XX. INTERPRETATION


        SECTION 20.1.    GENDER AND NUMBER.    Whenever the context of this
Lease requires, the words "Landlord" and "Tenant" shall include the plural as
well as the singular, and words used in neuter, masculine or feminine genders
shall include the others.

        SECTION 20.2.    HEADINGS.    The captions and headings of the articles
and sections of this Lease are for convenience only, are not a part of this
Lease and shall have no effect upon its construction or interpretation.

        SECTION 20.3.    JOINT AND SEVERAL LIABILITY.    If more than one person
or entity is named as Tenant, the obligations imposed upon each shall be joint
and several and the act of or notice from, or notice or refund to, or the
signature of, any one or more of them shall be binding on all of them with
respect to the tenancy of this Lease, including, but not limited to, any
renewal, extension, termination or modification of this Lease.

        SECTION 20.4.    SUCCESSORS.    Subject to Articles IX and XIX, all
rights and liabilities given to or imposed upon Landlord and Tenant shall extend
to and bind their respective heirs, executors, administrators, successors and
assigns. Nothing contained in this Section is intended, or shall be construed,
to grant to any person other than Landlord and Tenant and their successors and
assigns any rights or remedies under this Lease.

        SECTION 20.5.    TIME OF ESSENCE.    Time is of the essence with respect
to the performance of every provision of this Lease in which time of performance
is a factor.

        SECTION 20.6.    CONTROLLING LAW/VENUE.    This Lease shall be governed
by and interpreted in accordance with the laws of the State of California.
Should any litigation be commenced between the parties in connection with this
Lease, such action shall be prosecuted in the applicable State Court of
California in the county in which the Building is located.

        SECTION 20.7.    SEVERABILITY.    If any term or provision of this
Lease, the deletion of which would not adversely affect the receipt of any
material benefit by either party or the deletion of which is consented to by the
party adversely affected, shall be held invalid or unenforceable to any extent,
the remainder of this Lease shall not be affected and each term and provision of
this Lease shall be valid and enforceable to the fullest extent permitted by
law.

        SECTION 20.8.    WAIVER.    One or more waivers by Landlord or Tenant of
any breach of any term, covenant or condition contained in this Lease shall not
be a waiver of any subsequent breach of the same or any other term, covenant or
condition. Consent to any act by one of the parties shall not be deemed to
render unnecessary the obtaining of that party's consent to any subsequent act.
No breach of this Lease shall be deemed to have been waived unless the waiver is
in a writing signed by the waiving party.

        SECTION 20.9.    INABILITY TO PERFORM.    In the event that either party
shall be delayed or hindered in or prevented from the performance of any work or
in performing any act required under this Lease by reason of any cause beyond
the reasonable control of that party, then the performance of the work or the
doing of the act shall be excused for the period of the delay and the time for

25

--------------------------------------------------------------------------------


performance shall be extended for a period equivalent to the period of the
delay. The provisions of this Section shall not operate to excuse Tenant from
the prompt payment of rent.

        SECTION 20.10.    ENTIRE AGREEMENT.    This Lease and its exhibits and
other attachments cover in full each and every agreement of every kind between
the parties concerning the Premises, the Building, and the Project, and all
preliminary negotiations, oral agreements, understandings and/or practices,
except those contained in this Lease, are superseded and of no further effect.
Tenant waives its rights to rely on any representations or promises made by
Landlord or others which are not contained in this Lease. No verbal agreement or
implied covenant shall be held to modify the provisions of this Lease, any
statute, law, or custom to the contrary notwithstanding.

        SECTION 20.11.    QUIET ENJOYMENT.    Upon the observance and
performance of all the covenants, terms and conditions on Tenant's part to be
observed and performed, and subject to the other provisions of this Lease,
Tenant shall have the right of quiet enjoyment and use of the Premises for the
Term without hindrance or interruption by Landlord or any other person claiming
by or through Landlord.

        SECTION 20.12.    SURVIVAL.    All covenants of Landlord or Tenant which
reasonably would be intended to survive the expiration or sooner termination of
this Lease, including without limitation any warranty or indemnity hereunder,
shall so survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.


ARTICLE XXI. EXECUTION AND RECORDING


        SECTION 21.1.    COUNTERPARTS.    This Lease may be executed in one or
more counterparts, each of which shall constitute an original and all of which
shall be one and the same agreement.

        SECTION 21.2.    CORPORATE AND PARTNERSHIP AUTHORITY.    If Tenant is a
corporation, limited liability company or partnership, each individual executing
this Lease on behalf of the entity represents and warrants that he is duly
authorized to execute and deliver this Lease and that this Lease is binding upon
the corporation, limited liability company or partnership in accordance with its
terms. Tenant shall, at Landlord's request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.

        SECTION 21.3.    EXECUTION OF LEASE; NO OPTION OR OFFER.    The
submission of this Lease to Tenant shall be for examination purposes only, and
shall not constitute an offer to or option for Tenant to lease the Premises.
Execution of this Lease by Tenant and its return to Landlord shall not be
binding upon Landlord, notwithstanding any time interval, until Landlord has in
fact executed and delivered this Lease to Tenant, it being intended that this
Lease shall only become effective upon execution by Landlord and delivery of a
fully executed counterpart to Tenant.

        SECTION 21.4.    RECORDING.    Tenant shall not record this Lease
without the prior written consent of Landlord. Tenant, upon the request of
Landlord, shall execute and acknowledge a "short form" memorandum of this Lease
for recording purposes.

        SECTION 21.5.    AMENDMENTS.    No amendment or mutual termination of
this Lease shall be effective unless in writing signed by authorized signatories
of Tenant and Landlord, or by their respective successors in interest. No
actions, policies, oral or informal arrangements, business dealings or other
course of conduct by or between the parties shall be deemed to modify this Lease
in any respect.


ARTICLE XXII. MISCELLANEOUS


        SECTION 22.1.    NONDISCLOSURE OF LEASE TERMS.    Tenant acknowledges
and agrees that the terms of this Lease are confidential and constitute
proprietary information of Landlord. Disclosure

26

--------------------------------------------------------------------------------

of the terms could adversely affect the ability of Landlord to negotiate other
leases and impair Landlord's relationship with other tenants. Accordingly,
Tenant agrees that it, and its partners, officers, directors, employees and
attorneys, shall not intentionally and voluntarily disclose the terms and
conditions of this Lease to any other tenant or apparent prospective tenant of
the Building or Project, either directly or indirectly, without the prior
written consent of Landlord, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease or pursuant to any
legal requirement.

        SECTION 22.2.    REPRESENTATIONS BY TENANT.    The application,
financial statements and tax returns, if any, submitted and certified to by
Tenant as an accurate representation of its financial condition have been
prepared, certified and submitted to Landlord as an inducement and consideration
to Landlord to enter into this Lease. The application and statements are
represented and warranted by Tenant to be correct and to accurately and fully
reflect Tenant's true financial condition as of the date of execution of this
Lease by Tenant. Tenant shall during the Term, but not more often than once each
calendar year, promptly furnish Landlord with current annual financial
statements accurately reflecting Tenant's financial condition upon written
request from Landlord.

        SECTION 22.3.    CHANGES REQUESTED BY LENDER.    If, in connection with
obtaining financing for the Building, the lender shall request reasonable
modifications in this Lease as a condition to the financing, Tenant will not
unreasonably withhold or delay its consent, provided that the modifications do
not materially increase the obligations of Tenant or materially and adversely
affect the leasehold interest created by this Lease.

        SECTION 22.4.    MORTGAGEE PROTECTION.    No act or failure to act on
the part of Landlord which would otherwise entitle Tenant to be relieved of its
obligations hereunder or to terminate this Lease shall result in such a release
or termination unless (a) Tenant has given notice by registered or certified
mail to any beneficiary of a deed of trust or mortgage covering the Building
whose address has been furnished to Tenant and (b) such beneficiary is afforded
a reasonable opportunity to cure the default by Landlord, including, if
necessary to effect the cure, time to obtain possession of the Building by power
of sale or judicial foreclosure provided that such foreclosure remedy is
diligently pursued.

        SECTION 22.5.    DISCLOSURE STATEMENT.    Tenant acknowledges that it
has read, understands and, if applicable, shall comply with the provisions of
Exhibit F to this Lease, if that Exhibit is attached.

        SECTION 22.6.    MOVING ALLOWANCE.    In consideration of the execution
of this Lease by Tenant, Landlord shall reimburse to Tenant the actual
out-of-pocket expenses incurred by Tenant in connection with Tenant's move to
the Premises, which expenses shall include all moving and telephone relocation
charges, purchase and installation of furniture systems, and ancillary
expenditures such as stationery revisions. Tenant agrees that all such expenses
shall be supported by paid invoices, and the total thereof shall not exceed
Fifty Thousand Dollars ($50,000.00). The reimbursement shall be paid by Landlord
in a single installment within fifteen (15) days following receipt of all such
invoices, but in no event sooner than the Commencement Date of the Lease.
Landlord agrees that any portion of the moving allowance not utilized by Tenant,
as evidenced in third party invoices submitted to Landlord, as

27

--------------------------------------------------------------------------------


of the Commencement Date of this Lease shall inure to the benefit of Landlord
and Tenant shall not be entitled to any credit or payment for such savings.

LANDLORD:   TENANT:
THE IRVINE COMPANY
 
 
 
 
            DIEDRICH COFFEE, INC.
By
/s/  CLARENCE W. BARKER      

--------------------------------------------------------------------------------


 
By
/s/  ROGER M. LAVERTY      

--------------------------------------------------------------------------------

  Clarence W. Barker
Executive Vice President   Printed Name Roger M. Laverty

--------------------------------------------------------------------------------

          Title PRESIDENT/CEO

--------------------------------------------------------------------------------


By
/s/  WILLIAM R. HALFORD      

--------------------------------------------------------------------------------


 
By
/s/  MATTHEW C. MCGUINNESS      

--------------------------------------------------------------------------------

  William R. Halford
President, Office Properties   Printed Name Matthew C. McGuinness

--------------------------------------------------------------------------------

          Title EVP, CFO

--------------------------------------------------------------------------------


[SEAL]

28

--------------------------------------------------------------------------------

[LOGO]
The Irvine Company

28 Executive Park
Suite 200



FLOOR PLAN



Exhibit A

--------------------------------------------------------------------------------




EXHIBIT B

UTILITIES AND SERVICES


        The following standards for utilities and services shall be in effect at
the Building. Landlord reserves the right to adopt nondiscriminatory
modifications and additions to these standards. In the case of any conflict
between these standards and the Lease, the Lease shall be controlling. Subject
to all of the provisions of the Lease, including but not limited to the
restrictions contained in Section 6.1, the following shall apply:

        1.     Landlord shall make available to the Premises during the hours of
8:00 a.m. to 6:00 p.m., Monday through Friday, and upon weekly request by
Tenant, from 8:00 a.m. to 1:00 p.m. on Saturday ("Building Hours"), generally
recognized national holidays excepted, reasonable HVAC services. Subject to the
provisions set forth below, Landlord shall also furnish the Building with
elevator service (if applicable), reasonable amounts of electric current for
normal lighting by Landlord's standard overhead fluorescent and incandescent
fixtures and for the operation of office equipment consistent in type and
quantity with that utilized by typical office tenants of the Building and
Project, and water for lavatory purposes. Tenant will not, without the prior
written consent of Landlord, connect any apparatus, machine or device with water
pipes or electric current (except through existing electrical outlets in the
Premises) for the purpose of using electric current or water. Because the
Building systems have been designed for normal occupancy of approximately four
persons per one thousand usable square feet, Tenant understands that excess
occupancy of the Premises may result in excessive use of power and other
services and may inhibit the efficient cooling of the Premises. This paragraph
shall at all times be subject to applicable governmental regulations.

        2.     Upon written request from Tenant delivered to Landlord at least
24 hours prior to the period for which service is requested, but during normal
business hours, Landlord will provide any of the foregoing building services to
Tenant at such times when such services are not otherwise available. Tenant
agrees to pay Landlord for those after-hour services at rates that Landlord may
establish from time to time, which rates shall be consistent with those charged
by landlords of comparable office projects in the area. If Tenant requires
electric current in excess of that which Landlord is obligated to furnish under
this Exhibit B, Tenant shall first obtain the consent of Landlord, and Landlord
may cause an electric current meter to be installed in the Premises to measure
the amount of electric current consumed. The cost of installation, maintenance
and repair of the meter shall be paid for by Tenant, and Tenant shall reimburse
Landlord promptly upon demand for all electric current consumed for any special
power use as shown by the meter. The reimbursement shall be at the rates charged
for electrical power by the local public utility furnishing the current, plus
any additional expense incurred in keeping account of the electric current
consumed.

        3.     Landlord shall furnish water for drinking, personal hygiene and
lavatory purposes only. If Tenant requires or uses water for any purposes in
addition to ordinary drinking, cleaning and lavatory purposes, Landlord may, in
its discretion, Install a water meter to measure Tenant's water consumption.
Tenant shall pay Landlord for the cost of the meter and the cost of its
installation, and for consumption throughout the duration of Tenant's occupancy.
Tenant shall keep the meter and installed equipment in good working order and
repair at Tenant's own cost and expense, in default of which Landlord may cause
the meter to be replaced or repaired at Tenant's expense. Tenant agrees to pay
for water consumed, as shown on the meter and when bills are rendered, and on
Tenant's default in making that payment Landlord may pay the charges on behalf
of Tenant. Any costs or expenses or payments made by Landlord for any of the
reasons or purposes stated above shall be deemed to be additional rent payable
by Tenant to Landlord upon demand.

        4.     In the event that any utility service to the Premises is
separately metered or billed to Tenant, Tenant shall pay all charges for that
utility service to the Premises and the cost of furnishing the utility to tenant
suites shall be excluded from the Operating Expenses as to which reimbursement
from Tenant

1

--------------------------------------------------------------------------------


is required in the Lease. If any utility charges are not paid when due Landlord
may pay them, and any amounts paid by Landlord shall immediately become due to
Landlord from Tenant as additional rent. If Landlord elects to furnish any
utility service to the Premises. Tenant shall purchase its requirements of that
utility from Landlord as long as the rates charged by Landlord do not exceed
those which Tenant would be required to pay if the utility service were
furnished it directly by a public utility.

        5.     Landlord shall provide janitorial services five days per week,
equivalent to that furnished in comparable buildings, and window washing as
reasonably required; provided, however, that Tenant shall pay for any additional
or unusual janitorial services required by reason of any nonstandard
improvements in the Premises, including without limitation wall coverings and
floor coverings installed by or for Tenant, or by reason of any use of Premises
other than exclusively as offices. The cleaning services provided by Landlord
shall also exclude refrigerators, eating utensils (plates, drinking containers
and silverware), and interior glass partitions. Tenant shall pay to Landlord the
cost of removal of any of Tenant's refuse and rubbish, to the extent that they
exceed the refuse and rubbish usually attendant with general office usage.

        6.     Tenant shall have access to the Building 24 hours per day, 7 days
per week, 52 weeks per year; provided that Landlord may install access control
systems as it deems advisable for the Building. Such systems may, but need not,
include full or part-time lobby supervision, the use of a sign-in sign-out log,
a card identification access system, building parking and access pass system,
closing hours procedures, access control stations, fire stairwell exit door
alarm system, electronic guard system, mobile paging system, elevator control
system or any other access controls. In the event that Landlord elects to
provide any or all of those services, Landlord may discontinue providing them at
any time with or without notice. Landlord may impose a reasonable charge for
access control cards and/or keys issued to Tenant. Landlord shall have no
liability to Tenant for the provision by Landlord of improper access control
services, for any breakdown in service, or for the failure by Landlord to
provide access control services. Tenant further acknowledges that Landlord's
access systems may be temporarily inoperative during building emergency and
system repair periods. Tenant agrees to assume responsibility for compliance by
its employees with any regulations established by Landlord with respect to any
card key access or any other system of building access as Landlord may
establish. Tenant shall be liable to Landlord for any loss or damage resulting
from its or its employees use of any access system.

2

--------------------------------------------------------------------------------





EXHIBIT C

PARKING


        The following parking regulations shall be in effect at the Building.
Landlord reserves the right to adopt reasonable, nondiscriminatory modifications
and additions to the regulations by written notice to Tenant. In the case of any
conflict between these regulations and the Lease, the Lease shall be
controlling.

        1.     Landlord agrees to maintain, or cause to be maintained, an
automobile parking area ("Parking Area") in reasonable proximity to the Building
for the benefit and use of the visitors and patrons and, except as otherwise
provided, employees of Tenant, and other tenants and occupants of the Building.
The Parking Area shall include, whether in a surface parking area or a parking
structure, the automobile parking stalls, driveways, entrances, exits, sidewalks
and attendant pedestrian passageways and other areas designated for parking.
Landlord shall have the right and privilege of determining the nature and extent
of the automobile Parking Area, whether it shall be surface, underground or
other structure, and of making such changes to the Parking Area from time to
time which in its opinion are desirable and for the best interests of all
persons using the Parking Area. Landlord shall keep the Parking Area in a neat,
clean and orderly condition, and shall repair any damage to its facilities.
Landlord shall not be liable for any damage to motor vehicles of visitors or
employees, for any loss of property from within those motor vehicles, or for any
injury to Tenant, its visitors or employees, unless ultimately determined to be
caused by the sole active negligence or willful misconduct of Landlord. Unless
otherwise instructed by Landlord, every parker shall park and lock his or her
own motor vehicle. Landlord shall also have the right to establish, and from
time to time amend, and to enforce against all users of the Parking Area all
reasonable rules and regulations (including the designation of areas for
employee parking) as Landlord may deem necessary and advisable for the proper
and efficient operation and maintenance of the Parking Area. Garage managers or
attendants are not authorized to make or allow any exceptions to these
regulations.

        2.     Subject to paragraph 7 below, Landlord may, if it deems advisable
in its sole discretion, charge for parking and may establish for the Parking
Area a system or systems of permit parking for Tenant, its employees and its
visitors, which may include, but not be limited to, a system of charges against
nonvalidated parking, verification of users, a set of regulations governing
different parking locations, and an allotment of reserved or nonreserved parking
spaces based upon the charges paid and the identity of users. In no event shall
Tenant or its employees park in reserved stalls leased to other tenants or in
stalls within designated visitor parking zones, nor shall Tenant or its
employees utilize more than the number of parking stalls allotted in this Lease
to Tenant. It is understood that Landlord shall not have any obligation to cite
improperly parked vehicles or otherwise attempt to enforce reserved parking
rules during hours when parking attendants are not present at the Parking Area.
Tenant shall comply with such system in its use (and in the use of its visitors,
patrons and employees) of the Parking Area, provided, however, that the system
and rules and regulations shall apply to all persons entitled to the use of the
Parking Area, and all charges to Tenant for use of the Parking Area shall be no
greater than Landlord's then current scheduled charge for parking.

        3.     Tenant shall, upon request of Landlord from time to time, furnish
Landlord with a list of its employees' names and of Tenant's and its employees'
vehicle license numbers. Tenant agrees to acquaint its employees with these
regulations and assumes responsibility for compliance by its employees with
these parking provisions, and shall be liable to Landlord for all unpaid parking
charges incurred by its employees. Any amount due from Tenant shall be deemed
additional rent. Tenant authorizes Landlord to tow away from the Building any
vehicle belonging to Tenant or Tenant's employees parked in violation of these
provisions, and/or to attach violation stickers or notices to those vehicles. In
the event Landlord elects or is required to limit or control parking by tenants,
employees, visitors or invitees of the Building, whether by validation of
parking tickets, parking meters or any other

1

--------------------------------------------------------------------------------


method of assessment, Tenant agrees to participate in the validation or
assessment program under reasonable rules and regulations as are established by
Landlord and/or any applicable governmental agency.

        4.     Landlord may establish an identification system for vehicles of
Tenant and its employees which may consist of stickers, magnetic parking cards
or other identification devices supplied by Landlord. All identification devices
shall remain the property of Landlord, shall be displayed as required by
Landlord or upon request and may not be mutilated or obliterated in any manner.
Those devices shall not be transferable and any such device in the possession of
an unauthorized holder shall be void and may be confiscated. Landlord may impose
a reasonable fee for identification devices and a replacement charge for devices
which are lost or stolen. Each identification device shall be returned to
Landlord promptly following the Expiration Date or sooner termination of this
Lease. Loss or theft of parking identification devices shall be reported to
Landlord or its Parking Area operator immediately and a written report of the
loss filed if requested by Landlord or its Parking Area operator.

        5.     Persons using the Parking Area shall observe all directional
signs and arrows and any posted speed limits. Unless otherwise posted, in no
event shall the speed limit of 5 miles per hour be exceeded. All vehicles shall
be parked entirely within painted stalls, and no vehicles shall be parked in
areas which are posted or marked as "no parking" or on or in ramps, driveways
and aisles. Only one vehicle may be parked in a parking space. In no event shall
Tenant interfere with the use and enjoyment of the Parking Area by other tenants
of the Building or their employees or invitees.

        6.     Parking Areas shall be used only for parking vehicles. Washing,
waxing, cleaning or servicing of vehicles, or the parking of any vehicle on an
overnight basis, in the Parking Area (other than emergency services) by any
parker or his or her agents or employees is prohibited unless otherwise
authorized by Landlord. Tenant shall have no right to install any fixtures,
equipment or personal property (other than vehicles) in the Parking Area, nor
shall Tenant make any alteration to the Parking Area.

        7.     It is understood that the employees of Tenant and the other
tenants of Landlord within the Building and Project shall not be permitted to
park their automobiles in the portions of the Parking Area which may from time
to time be designated for patrons of the Building and/or Project and that
Landlord shall at all times have the right to establish rules and regulations
for employee parking. Landlord shall lease to Tenant, and Tenant shall be
obligated to lease from Landlord for the Term of this Lease, the total number of
vehicle parking spaces set forth in Item 12 of the Basic Lease Provisions (the
"Allotted Stalls"), the fourteen (14) reserved spaces of which shall be located
in the covered parking area beneath the Premises. Tenant shall pay to Landlord
for the lease of the Allotted Stalls the amounts as Landlord shall from time to
time determine. Should any monthly parking charge installment not be paid within
five (5) days following the date due, then a late charge shall be payable by
Tenant equal to the greater of (i) four percent (4%) of the delinquent
installment or (ii) two hundred and fifty dollars ($250.00), which late charge
shall be separate and in addition to any late charge that may be assessed
pursuant to Section 14.3 of the Lease for other than delinquent monthly parking
charges. Landlord may authorize persons other than those described above,
including occupants of other buildings, to utilize the Parking Area. In the
event of the use of the Parking Area by other persons, those persons shall pay
for that use in accordance with the terms established above; provided, however,
Landlord may allow those persons to use the Parking Area on weekends, holidays,
and at other non-office hours without payment. Notwithstanding the foregoing,
provided Tenant is not in default under the Lease, the monthly stall charge for
the Allotted Stalls shall be waived through the end of the initial Lease Term.

        8.     Notwithstanding the foregoing paragraphs 1 through 7, Landlord
shall be entitled to pass on to Tenant its proportionate share of any charges or
parking surcharge or transportation management costs levied by any governmental
agency. The foregoing parking provisions are further subject to any

2

--------------------------------------------------------------------------------


governmental regulations which limit parking or otherwise seek to encourage the
use of carpools, public transit or other alternative transportation forms or
traffic reduction programs. Tenant agrees that it will use its best efforts to
cooperate, including registration and attendance, in programs which may be
undertaken to reduce traffic. Tenant acknowledges that as a part of those
programs, it may be required to distribute employee transportation information,
participate in employee transportation surveys, allow employees to participate
in commuter activities, designate a liaison for commuter transportation
activities, distribute commuter information to all employees, and otherwise
participate in other programs or services initiated under a transportation
management program.

        9.     Should any parking spaces be allotted by Landlord to Tenant,
either on a reserved or nonreserved basis, Tenant shall not assign or sublet any
of those spaces, either voluntarily or by operation of law, without the prior
written consent of Landlord, except in connection with an authorized assignment
of this Lease or subletting of the Premises.

3

--------------------------------------------------------------------------------





EXHIBIT D

TENANT'S INSURANCE


        The following standards for Tenant's insurance shall be in effect at the
Building, and Tenant shall also cause any of its subtenants to comply with the
requirements below. Landlord reserves the right to adopt reasonable
nondiscriminatory modifications and additions to those standards. Tenant agrees
to obtain and present evidence to Landlord that it has fully complied with the
insurance requirements.

        1.     Tenant shall, at its sole cost and expense, commencing on the
date Tenant is given access to the Premises for any purpose and during the
entire Term, procure, pay for and keep in full force and effect: (i) commercial
general liability insurance with respect to the Premises and the operations of
or on behalf of Tenant in, on or about the Premises, including but not limited
to coverage for personal injury, independent contractors, broad form property
damage, fire legal liability, products liability (if a product is sold from the
Premises), and liquor law liability (if alcoholic beverages are sold, served or
consumed within the Premises), which policy(ies) shall be written on an
"occurrence" basis and for not less than $2,000,000 combined single limit (with
a $50,000 minimum limit on fire legal liability) per occurrence for bodily
injury, death, and property damage liability, or the current limit of liability
carried by Tenant, whichever is greater, and subject to such increases in
amounts as Landlord may determine from time to time; (ii) workers' compensation
insurance coverage as required by law, together with employers' liability
insurance coverage of at least $1,000,000; (iii) with respect to improvements,
alterations, and the like required or permitted to be made by Tenant under this
Lease, builder's risk insurance, in amounts satisfactory to Landlord;
(iv) insurance against fire, vandalism, malicious mischief and such other
additional perils as may be included in a standard "special form" policy,
insuring all Tenant Installations, trade fixtures, furnishings, equipment and
items of personal property in the Premises, in an amount equal to not less than
ninety percent (90%) of their actual replacement cost (with replacement cost
endorsement), which policy shall also include loss of income/business
interruption/extra expense coverage in an amount not less than nine months loss
of income from Tenant's business in the Premises. In no event shall the limits
of any policy be considered as limiting the liability of Tenant under this
Lease.

        2.     All policies of insurance required to be carried by Tenant
pursuant to this Exhibit shall be written by responsible insurance companies
authorized to do business in the State of California and with a general
policyholder rating of not less than "A-" and financial rating of not less than
"VIII" in the most current Best's Insurance Report. Any insurance required of
Tenant may be furnished by Tenant under any blanket policy carried by it or
under a separate policy. A certificate of insurance, certifying that the policy
has been issued, provides the coverage required by this Exhibit and contains the
required provisions, together with endorsements acceptable to Landlord
evidencing the waiver of subrogation and additional insured provisions required
under Paragraph 3 below, shall be delivered to Landlord prior to the date Tenant
is given the right of possession of the Premises. Proper evidence of the renewal
of any insurance coverage shall also be delivered to Landlord not less than
thirty (30) days prior to the expiration of the coverage. Landlord may at any
time, and from time to time, inspect and/or copy any and all insurance policies
required by this Lease.

        3.     Unless otherwise provided below, each policy evidencing insurance
required to be carried by Tenant pursuant to this Exhibit shall contain the
following provisions and/or clauses satisfactory to Landlord: (i) with respect
to Tenant's commercial general liability insurance, a provision that the policy
and the coverage provided shall be primary and that any coverage carried by
Landlord shall be excess and noncontributory, together with a provision
including Landlord and any other parties in interest designated by Landlord as
additional insureds; (ii) except with respect to Tenant's commercial general
liability Insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or

1

--------------------------------------------------------------------------------


representatives; and (iii) a provision that the insurer will not cancel or
change the coverage provided by the policy without first giving Landlord thirty
(30) days prior written notice.

        4.     In the event that Tenant fails to procure, maintain and/or pay
for, at the times and for the durations specified in this Exhibit, any insurance
required by this Exhibit, or falls to carry insurance required by any
governmental authority, Landlord may at its election procure that insurance and
pay the premiums, in which event Tenant shall repay Landlord all sums paid by
Landlord, together with interest at the maximum rate permitted by law and any
related costs or expenses incurred by Landlord, within ten (10) days following
Landlord's written demand to Tenant.

NOTICE TO TENANT: IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD'S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

2

--------------------------------------------------------------------------------





EXHIBIT E

RULES AND REGULATIONS


        The following Rules and Regulations shall be in effect at the Building.
Landlord reserves the right to adopt reasonable nondiscriminatory modifications
and additions at any time. In the case of any conflict between these regulations
and the Lease, the Lease shall be controlling.

        1.     Except with the prior written consent of Landlord, or unless
otherwise specifically authorized in this Lease, Tenant shall not sell or permit
the retail sale of goods or services in or from the Premises, nor shall Tenant
allow the Premises to be utilized for any manufacturing or medical practice.

        2.     The sidewalks, halls, passages, elevators, stairways, and other
common areas shall not be obstructed by Tenant or used by it for storage, for
depositing items, or for any purpose other than for ingress to and egress from
the Premises. The halls, passages, entrances, elevators, stairways, balconies
and roof are not for the use of the general public, and Landlord shall in all
cases retain the right to control and prevent access to those areas of all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building and its tenants.
Should Tenant have access to any balcony or patio area, Tenant shall not place
any furniture or other personal property in such area without the prior written
approval of Landlord. Nothing contained in this Lease shall be construed to
prevent access to persons with whom Tenant normally deals only for the purpose
of conducting its business on the Premises (such as clients, customers, office
suppliers and equipment vendors and the like) unless those persons are engaged
in illegal activities. Neither Tenant nor any employee or contractor of Tenant
shall go upon the roof of the Building without the prior written consent of
Landlord.

        3.     The sashes, sash doors, windows, glass lights, solar film and/or
screen, and any lights or skylights that reflect or admit light into the halls
or other places of the Building shall not be covered or obstructed. The toilet
rooms, water and wash closets and other water apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind shall be thrown in those facilities, and the expense of
any breakage, stoppage or damage resulting from the violation of this rule shall
be borne by Tenant.

        4.     No sign, advertisement or notice visible from the exterior of the
Premises shall be inscribed, painted or affixed by Tenant on any part of the
Building or the Premises without the prior written consent of Landlord. If
Landlord shall have given its consent at any time, whether before or after the
execution of this Lease, that consent shall in no way operate as a waiver or
release of any of the provisions of this Lease, and shall be deemed to relate
only to the particular sign, advertisement or notice so consented to by Landlord
and shall not be construed as dispensing with the necessity of obtaining the
specific written consent of Landlord with respect to any subsequent sign,
advertisement or notice. If Landlord, by a notice in writing to Tenant, shall
object to any curtain, blind, tinting, shade or screen attached to, or hung in,
or used in connection with, any window or door of the Premises, the use of that
curtain, blind, tinting, shade or screen shall be immediately discontinued and
removed by Tenant. No awnings shall be permitted on any part of the Premises. No
antenna or satellite dish shall be installed by Tenant that is either located or
visible from outside the Premises without the prior written agreement of
Landlord.

        5.     Tenant shall not do or permit anything to be done in the
Premises, or bring or keep anything in the Premises, which shall in any way
increase the rate of fire insurance on the Building, or on the property kept in
the Building, or obstruct or interfere with the rights of other tenants, or in
any way injure or annoy them, or conflict with the regulations of the Fire
Department or the fire laws, or with any insurance policy upon the Building, or
any portion of the Building or its contents, or with any rules and ordinances
established by the Board of Health or other governmental authority.

1

--------------------------------------------------------------------------------


        6.     The installation and location of any unusually heavy equipment in
the Premises, including without limitation file storage units, safes and
electronic data processing equipment, shall require the prior written approval
of Landlord. Landlord may restrict the weight and position of any equipment that
may exceed the weight load limits for the structure of the Building, and may
further require, at Tenant's expense, the reinforcement of any flooring on which
such equipment may be placed and/or an engineering study to be performed to
determine whether the equipment may safely be installed in the Building and the
necessity of any reinforcement. The moving of large or heavy objects shall occur
only between those hours as may be designated by, and only upon previous written
notice to, Landlord, and the persons employed to move those objects in or out of
the Building must be reasonably acceptable to Landlord. Without limiting the
generality of the foregoing, no freight, furniture or bulky matter of any
description shall be received into or moved out of the lobby of the Building or
carried in any elevator other than the freight elevator designated by Landlord
unless approved in writing by Landlord.

        7.     Landlord shall clean the Premises as provided in the Lease, and
except with the written consent of Landlord, no person or persons other than
those approved by Landlord will be permitted to enter the Building for that
purpose. Tenant shall not cause unnecessary labor by reason of Tenant's
carelessness and indifference in the preservation of good order and cleanliness.
Landlord shall not be responsible to Tenant or its employees for loss or damage
to property in connection with the provision of janitorial services by third
party contractors.

        8.     Tenant shall not sweep or throw, or permit to be swept or thrown,
from the Premises any dirt or other substance into any of the corridors or halls
or elevators, or out of the doors or windows or stairways of the Building, and
Tenant shall not use, keep or permit to be used or kept any foul or noxious gas
or substance in the Premises, or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors and/or vibrations, or interfere in any
way with other tenants or those having business with other tenants, nor shall
any animals or birds be kept by Tenant in or about the Building. Smoking or
carrying of lighted cigars, cigarettes, pipes or similar products anywhere
within the Premises or Building is strictly prohibited, and Landlord may enforce
such prohibition pursuant to Landlord's leasehold remedies. Smoking is permitted
outside the Building and within the project only in areas designated by
Landlord.

        9.     No cooking shall be done or permitted by Tenant on the Premises,
except pursuant to the normal use of a U.L. approved microwave oven and coffee
maker for the benefit of Tenant's employees and invitees, nor shall the Premises
be used for the storage of merchandise or for lodging.

        10.   Tenant shall not use or keep in the Building any kerosene,
gasoline, or inflammable fluid or any other illuminating material, or use any
method of heating other than that supplied by Landlord.

        11.   If Tenant desires telephone, telegraph, burglar alarm or similar
connections, Landlord will direct electricians as to where and how the wires are
to be introduced. No boring or cutting for wires or otherwise shall be made
without directions from Landlord.

        12.   Upon the termination of its tenancy, Tenant shall deliver to
Landlord all the keys to offices, rooms and toilet rooms and all access cards
which shall have been furnished to Tenant or which Tenant shall have had made.

        13.   Tenant shall not mark, drive nails, screw or drill into the
partitions, woodwork or plaster or in any way deface the Premises, except to
install normal wall hangings. Tenant shall not affix any floor covering to the
floor of the Premises in any manner except by a paste, or other material which
may easily be removed with water, the use of cement or other similar adhesive
materials being expressly prohibited. The method of affixing any floor covering
shall be subject to approval by Landlord. The expense of repairing any damage
resulting from a violation of this rule shall be borne by Tenant.

2

--------------------------------------------------------------------------------


        14.   On Saturdays, Sundays and legal holidays, and on other days
between the hours of 6:00 p.m. and 8:00 a.m., access to the Building, or to the
halls, corridors, elevators or stairways in the Building, or to the Premises,
may be refused unless the person seeking access complies with any access control
system that Landlord may establish. Landlord shall in no case be liable for
damages for the admission to or exclusion from the Building of any person whom
Landlord has the right to exclude under Rules 2 or 18 of this Exhibit. In case
of invasion, mob, riot, public excitement, or other commotion, or in the event
of any other situation reasonably requiring the evacuation of the Building,
Landlord reserves the right at its election and without liability to Tenant to
prevent access to the Building by closing the doors or otherwise, for the safety
of the tenants and protection of property in the Building.

        15.   Tenant shall be responsible for protecting the Premises from
theft, which includes keeping doors and other means of entry closed and securely
locked. Tenant shall cause all water faucets or water apparatus to be shut off
before Tenant or Tenant's employees leave the Building, and that all
electricity, gas or air shall likewise be shut off, so as to prevent waste or
damage, and for any default or carelessness Tenant shall make good all injuries
sustained by other tenants or occupants of the Building or Landlord.

        16.   Tenant shall not alter any lock or install a new or additional
lock or any bolt on any door of the Premises without the prior written consent
of Landlord. If Landlord gives its consent, Tenant shall in each case promptly
furnish Landlord with a key for any new or altered lock.

        17.   Tenant shall not install equipment, such as but not limited to
electronic tabulating or computer equipment, requiring electrical or air
conditioning service in excess of that to be provided by Landlord under the
Lease except in accordance with Exhibit B.

        18.   Landlord shall have full and absolute authority to regulate or
prohibit the entrance to the Premises of any vendor, supplier, purveyor,
petitioner, proselytizer or other similar person if, in the good faith judgment
of Landlord, such person will be involved in general solicitation activities, or
the proselytizing, petitioning, or disturbance of other tenants or their
customers or invitees, or engaged or likely to engage in conduct which may in
Landlord's opinion distract from the use of the Premises for its intended
purpose. Notwithstanding the foregoing, Landlord reserves the absolute right and
discretion to limit or prevent access to the Buildings by any food or beverage
vendor, whether or not invited by Tenant, and Landlord may condition such access
upon the vendor's execution of an entry permit agreement which may contain
provisions for insurance coverage and/or the payment of a fee to Landlord.

        19.   Tenant shall, at its expense, be required to utilize the third
party contractor designated by Landlord for the Building to provide any
telephone wiring services from the minimum point of entry of the telephone cable
in the Building to the Premises.

        20.   Tenant shall, upon request by Landlord, supply Landlord with the
names and telephone numbers of personnel designated by Tenant to be contacted on
an after-hours basis should circumstances warrant.

        21.   Tenant shall cause its employees and agents, and shall endeavor to
instruct its invitees, to wear attire suitable for a first class office project
while such persons are in the Building or Project.

        22.   Landlord may from time to time grant tenants individual and
temporary variances from these Rules, provided that any variance does not have a
material adverse effect on the use and enjoyment of the Premises by Tenant.

3

--------------------------------------------------------------------------------



EXHIBIT X

WORK LETTER/BUILD TO SUIT


        Landlord shall, at its expense, cause its contractor to construct the
tenant improvements for the Premises as shown in the space plan (the "Plan")
prepared by H. Hendy & Associates dated June 18, 2003, with Addendum A dated
July 1, 2003 and Addendum B dated July 30, 2003 as long as Landlord's total
contribution does not exceed Four Hundred Twenty-Three Thousand Three Hundred
Thirty-Five Dollars ($423,335.00). Any additional cost shall be borne solely by
Tenant and paid to Landlord prior to the commencement of construction. Unless
otherwise specified in the Plan or hereafter agreed in writing by Landlord, all
materials and finishes utilized in constructing the tenant improvements shall be
Landlord's building standard. Should Landlord submit any additional plans,
equipment specification sheets, or other matters to Tenant for approval or
completion, Tenant shall respond in writing, as appropriate, within five
(5) business days unless a shorter period is provided herein. Tenant shall not
unreasonably withhold its approval of any matter, and any disapproval shall be
limited to items not previously approved by Tenant in the Plan or otherwise.

        In the event that Tenant requests in writing a revision in the Plan or
in any other plans hereafter approved by Tenant, then provided such change
request is acceptable to Landlord, Landlord shall advise Tenant by written
change order of any additional cost and/or Tenant Delay (as defined below) such
change would cause. Tenant shall approve or disapprove such change order in
writing within two (2) business days following its receipt. Tenant's approval of
a change order shall not be effective unless accompanied by payment in full of
the additional cost of the tenant improvement work resulting from the change
order. It is understood that Landlord shall have no obligation to interrupt or
modify the tenant improvement work pending Tenant's approval of a change order.

        Notwithstanding any provision in the Lease to the contrary, if Tenant
fails to comply with any of the time periods specified in this Work Letter,
requests any changes to the work, fails to make timely payment of any sum due
hereunder, furnishes inaccurate or erroneous specifications or other
information, or otherwise delays in any manner the completion of the tenant
improvements or the issuance of an occupancy certificate (any of the foregoing
being referred to in this Lease as a "Tenant Delay"), then Tenant shall bear any
resulting additional construction cost or other expenses and the Delivery Date
shall be deemed to have occurred for all purposes as of the date Landlord
reasonably determines that it would have been able to deliver the Premises to
Tenant but for the collective Tenant Delays.

        Tenant hereby designates Matt McGuinness, Telephone No. (949) 260-6737,
as its representative, agent and attorney-in-fact for the purpose of receiving
notices, approving submittals and issuing requests for changes, and Landlord
shall be entitled to rely upon authorizations and directives of such person(s)
as if given by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

--------------------------------------------------------------------------------




QuickLinks


OFFICE SPACE LEASE
ARTICLE I. BASIC LEASE PROVISIONS
ARTICLE II. PREMISES
ARTICLE III. TERM
ARTICLE IV. RENT AND OPERATING EXPENSES
ARTICLE V. USES
ARTICLE VI. LANDLORD SERVICES
ARTICLE VII. MAINTAINING THE PREMISES
ARTICLE VIII. TAXES AND ASSESSMENTS ON TENANT'S PROPERTY
ARTICLE IX. ASSIGNMENT AND SUBLETTING
ARTICLE X. INSURANCE AND INDEMNITY
ARTICLE XI. DAMAGE OR DESTRUCTION
ARTICLE XII. EMINENT DOMAIN
ARTICLE XIII. SUBORDINATION; ESTOPPEL CERTIFICATE
ARTICLE XIV. DEFAULTS AND REMEDIES
ARTICLE XV. END OF TERM
ARTICLE XVI. PAYMENTS AND NOTICES
ARTICLE XVII. RULES AND REGULATIONS
ARTICLE XVIII. BROKER'S COMMISSION
ARTICLE XIX. TRANSFER OF LANDLORD'S INTEREST
ARTICLE XX. INTERPRETATION
ARTICLE XXI. EXECUTION AND RECORDING
ARTICLE XXII. MISCELLANEOUS
EXHIBIT B UTILITIES AND SERVICES
EXHIBIT C PARKING
EXHIBIT D TENANT'S INSURANCE
EXHIBIT E RULES AND REGULATIONS
EXHIBIT X WORK LETTER/BUILD TO SUIT
